CaSe 3:17-0\/.-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 1 of 77 Page|D #: 111

THE COM]VIONWEALTH OF KE. TUCKY

Jefferson Ci`rcuit Colirt, Criminal D1vis11_)11 .
. §§ c/¢~. 571 '

111¥ .Term A,l):,,zoo"s_ " ‘~
THE coMMoNWEALTH 0_F KENTUCKY ` ` ` t

Again.~z_t

DARRYL'GORDON GRIGSBY,. ` , ‘ . _ MURDER `~ ~
. ' ` ' "' ~' ' ‘ ‘ , KRS 507. 020 CAPITAL OFFENSE ‘
~ " 20 Y~EARS to 50 YEARS; OR LIFE;" OR LIFE `
' WITHOUT P`AROLE; OR LIFE WITHOUT PAR_OLE
. FOR 25 YEARS_; OR DEATH ' ~
§ K_Rs 534 030 FINE 0F $1000- $10 000 011)01-113LE '
`.~ 1113 DEFENDANT S GAIN, W`HICHEVER IS GREATER
UOR 09100- 5 . . _
COMPLICITY KRS 502 020
O_NE COUNT

 

 

. RQBBERY 1 ,
KRS 515 020
CLASS _B ~FELONY 10 10 20 YEARS
KRS 534. 030 FINE OF $1000 $10, 000 OR DOU_ELE
THE DEFENDANT’ S GAIN, WI~HCHEVER IS GR-EATER
_ UOR 12000 5 . '
cOMPLICITY KRS 502 020
‘ oNE QOUNT .

TAWERH\JG WITH PHYSICAL EV;DENCE
KRS 524 100

cLASs D' FELONY 1 10 5 YEARS

KRS 534 030 F]NE OF $1000~ $10, 000 OR DO_UBLE

TI-IE DEFENDANT’ S GAIN, WHICHEVER IS GREATER
UOR 50230 5 . .
coMPLIcITY K'RS 502 020

Two COUNTS

ARSON 111 ~
KRS 513 040 ~¢
CLA'SS D 'FELONY 1 10 5 YEARS
KRS 534 030 F]INE OF $IOOO- $10, 000 OR DOUBLE
THE DEFENDANT’S GA]N, W_HICHEVER IS GREATER
z UOR 20002 5 ‘
_ COMPLICITY KRS 502 020
- oNE coUNT , v

ABUSE OF CO_RPSE '
KR_S 525. 120 CLASS AMISDEMEANOR ,. '~ ~ '
UP TO 12 M_OS &/OR UP TO $500 UOR 02602- 5
COMPLICITY KRS 502 020 -

ONE COUN’I.` 1

PERSISTENT FELONY OFFENDE_R H . »
KRS_ 532 080 INDETERMNATE UOR 73102
ONE COUNT ' _.

 

_ Case 3:17-Cv-OO463-CRS-CHL 'Document 10-3 Filed 10/26/17 Page 2 of 77 Page|D #: 112

f 6¢~ , 1

THE COMMCNWEALTH OF KE!TTUCKY

Jeffei'son Circuit Cou'rt Criminal Division

. ~ . ~ _ . _ 1 MAY. ‘_T¢rm.‘A§n§, 1006
` 1 T_H;E coMMoNWEALTH oF 11ENTUC11Y

Agains`t
DARRYL GORDON GRIGSBY

 

 

The Grand Jurors of the County of Jefferson, in the name and by the authority of the Commonwealth _of
' _Kentucky, charge: . _
4__ ~ COUNTONE _ ._ d
'l`h'at on or about the 5th day'. of May, 2006, in Jefferson'County, Kentuc_ky, 61_e above named
` defendant DAKRYL GORDON GRIG_SBY ,acting alone orin complicitywith another', committedthe offense of
z Mmderbymtenuonallyorundercircumstancesmamfeshngexheme mdli`l"ereneetohmnanllfewalitonlycalaseddmdeatl)
n of Tiphanie Noe'll Durham
` l coUNT .TWo

' ' _ That on or about the Sth. day of May, 2006, in Jefferson County, Kentucky, the above named 1
" defendant DARRYL GORDON GRIGSBY, acting alone or in complicity with another, committed the offense of 4 z
Robbery 111 the First Degree when, m the course of committing atheft, he used or threatened the immediate use of . '
t physical force upon Tip'hanie Noell Durham, with the intent to. accomplish the theft and ‘ v d

(a) he caused physical` injury to Tiphanie Noell Durham, who was not a participant in the crime;
._ OR
(b) he was armed with a deadly weapon;.
5 . 'oR ' ` _ k _ _

'. (c) he used or thteatenedthe immediate use of adangerous instnnnent upon TiphanieNoell Durham,_

who was not a participant m the orime.

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 3 of 77 Page|D #: 113
THE COMM()NWEALTH OF KE TUCKY

.Ieffei'son Circiiit Court, Criminal Division

g , .__M_Ay_ Tem~_A.n.;ini)§\
ring coMMonEALTH oF KENTUCK'Y ~ '
Again`st
DA1`111YL GoRDoN oi11@sBY

 

 

 

_ C_oUNT THi1EE ,
' That on or about the Sth day of May, 2006,111 Jefferson County, Kentucky, the above named'~
l ' defendant, DARRYL GORDON GRIG SBY, acting alone _or in complicity with another committed the oHense of ;'i `.
: Tampering With Physical Evidence when, believing’diat an oiiicial proceeding maybe pending or instituted against him,
he destroyed, mutilated, concealed, removed or altered the physical evidence which he believed was about to be
` 4 produced or used in such official proceeding with the intentto impair its verity or availability' in the ohicial promding;
y _ _‘ CoUNT 11on y 4 _ `
' That on or about the ith day of May, 2006, in JeHerson County, Kentu_cky, the above named ~
~ defendant, DARRYL GORDON GRIGSBY, acting alone or in complicitywith another, committed the offense of ~ _

` ' _' y lainpedng With Physical Evid'ence' when, believing thatan ofticialproceeding maybe pending or instituted against liim,

he destroyed, mutilated, concealed, removed or altered the physical evidence which he believed was about to be

produced or used in such official procwding,4 withthe mtentto impair its verity or availability in the ofdcial proceeding
` 4 ' coUNT FrvE _

That on or about the Sth day of May, 2006, in Jeft`erson County, Kentucky, the above named

defendant DARRYL GORDON GR_IGSBY, acting alone or in complicity with another, committed the offense of

Arson in the ThirdDegree when, he wantonly caused destruction or damage to a Chevrolet Tahoe, abuilding ofhis

:» own or of another by intentionally starting a tire or causing an explosion
. 3 4

6

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 4 of 77 Page|D #: 114
THE CO ll ()NWEALTH OF KE TUCKY

Jeffei‘son Citcuit Court_, Ci'ii`ninal Division

5 t v _. t ' . _ 'MAY _Term A;n.,2006

'. THE~CoMMoNWEALTH on KENTUCKY ' 4 b
x ‘ Agai'nst"

 

DARRYL G.oRDoN GRIGSBY

 

 

COUN~T SIX \ .
' That on or about the Sth day of May, 2006, in Jefferson County, Kentucky, the above named
defendant DARRYL GORDON GRIGSBY, acting alone or iii complicity with another, committed the offense of o
y Abuse of Corpse w'lien, not authorized by law, lie intentionally treated ahuman corpse in a way that would outrage
'» reasonable family sensibilities ` _ . o ‘
' _ CoUNT sEvEN v _ 4 l
Fu`rther, that the defendant DARRYL GORDON GRIGSBY, has previously been convicted of the _`
' following felonies and is now charged as being a Persi_stent Felo'ny Offe'nder in the Second Deg_r‘ee as follows:
~ 1 (l) Th_a.t on or about the 2nd day ofMay, 2005,1nJefferson County, Kentucky, the above-named
` defendant appeared 111 the Jefferson Circuit Couit, a court of general criminal gunsdiction, pinsuantto Indictinent No.
d . 04CR3266, charginghimwith Trafficldng inMarijuana under 8 oz.- -2 counts and Tanipering With Physical Evidence, o
‘ ali feloniesinviolation ofthe Kentucky Revi'sed Statutes, and that said court sentenced the defendant to aterin of 3 o
_ years inthe Kentucky Dep,artinent of Coi'rec_tions; d
(2)‘ (a) Tl`hat _the_d:efendant was l 8 years or older attlie time he committed the prio§ 'oH`ens`es;
' `.(b) 5 That the defendant is more than 21 years _of age;

' -l>~

 

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 5 of 77 Page|D #: 115

THE CCMMONWEALTH OF KE TUCKY
Jeff€l’~SGll Cll'€lllt Court, Ci'.imi`nal Division

 

MA____`SL_ Ter`inA.D;,________ 2006

 

 

 

 

Tnn`CoivnvionEALTnioF KENTUCKY_ _` ~ t ' - ._ ‘ 1 /'_M',___
‘ l Agai¥lst o o ‘ ' ' x l o ` ' t eFFE, E'BSON ClR_CU\T COU\:(`, -
. ' - \ 3 gV\S\oN ti\/Et€>) ‘
DARRYL GoRDoN GRIGsBY _\ .M./
.,~ »¥/2 """" iv y

(c). That the defendant was on a form of legal release from at least one of the previous felony l

convictions on the date of the commission of the offenses charged in this indictment

AGAINST TI-[E PEACE AND_ DIGNITY OF THE COMMONWEALTH OF KENTUCKY

` ' ' ATRUan,L
iiui=.s\ucouiis_i,Z. `

  
   

. . . 1 one ii ` N
: Wit:_ Det. Keith Roberts g - _ . ' ` o
rnoMAs A` vAN nn RosTYNE/iv ' - 4 . …._£-
Assigned Assistant Co`inmonwealth's Attorney~ " MD FROM THE ltdme
» . . ~ mmw’trprwnol \>’M\¢\ °F’“W
ATTEST‘ TCNY MlLLER.w .

     

' ~FILED lN CLERK'S.OFF|CE

fON‘¢ MiLLeFi cream
dy______`_____D P

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 6 of 77 Page|D #: 116

 

no. 06.Cs1771A .4`.;.= :`» F§§Ststt ;n<sn‘ season cIRC
g v . . \ ter~ttss@seacsi§§

nivrsion Fivsf(§r

 

   

. / , , . .. _ HBSJU;~S §' l 59 ‘ , . ;.
coMMonEALTH oF:KnNTucKY ._. , l 4 _PLAINTIFE¢~
;_' _ ' fitness `
;_vs.: aj _ w 5 horton or AccRAvATrNG chchsTANcns
DARRYL GRIGSBY;¢ ~j__j' , . . _ ”j* . ,'~\DEFENDANT;
' *"* ~k

Comes the Commonwealth of Kentucky, by counsel, R. David

Stengel Commonwealth's Attorney,~and Thomas A.. \HHi De  Rostyne

Assistant Commonwealth's Attorney for the 30th Jndicial District of ,

' .Kentucky% and heneby gives formal notice that the above-styled
. indictment shall be prosecnted as a capital offense. ‘ln support of

this notice, the Commonwealth states as follows:

h#…ll -The specific aggrayating circumstances upon which the.

Commonwealth will rely are set out in KRS 532.025(2)(a)(2).as follows:
502. o25(2 ita )té).' rhe effenSe'Of nurser`@r
Kidnaping was committed while the offender
was engaged in the commission of arson in
the first degree,_robbery in the first degree,

burglary in the first degree, or sodomy in‘
the first degree.

2) The Commonwea lth's proof at trial will demonstrate that

the defendant killed the victim by shooting her to death during the
ss . _ , . .
co.urse of a robbery.

WHEREFORE, the Commonwealth.respectfully requests the Court

; to accept this notice of aggravating Circumstances and permit the4

Commonwealth to amend same as may be n_ecessary.A

. /L"

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page70f77 Page|D#: 117
1 *¢~ v v

' submittea,'

     

'Respeetful

 

 

"THOMAS A. vAN DE ROSTYNE
Assistant Commonwealth s Attorne4y

‘514 West Liberty Street ' ~
Louisville, Kentucky 40202- -2887
(502) 595~ 2300 ~

-cE§T1F1cATE.oE SERvICE 3

4:;+i ‘~ This is to certify that a copy of the fo regoing was on this
` day of July, 2006, delivered to the Office of the Puhlic_
Defender, counsel for Defendant, ZOO.Advocacy Plaza, 7l9 W Jefferson
Street, Loulsville, KY 40202. . ~» ~

    
  

: R DAvID sTENGEL _ - 4.
' Commonwealth’s Attorney'"

§ L//M 19

'r"THOMAs A. vAN DE ROSTYNE .
. iAssistant Commonwealth‘s Attorney

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 8 of 77 Page|D #: 118

 

. NO‘ gmcan .. ' ., .:‘ =j JEFFERSON G_I_RCUIT COURT
~ _ . , 1 v ~'; . .< ~ 131v1S_10N';FI\/E'(5);.
IUDGEMARYSHAW "_

~ '@OMM<)NWEALTH @FKENT§UCI”'<Y 1 . 'P;AINTH: ~

v_. t 3 NOTICE ~`

  
   

'DARRYL"_ GOBDQN'§MG_SBY '_ -"..` r " .. _.DEFENDANT_‘ " -

TO TOMVANDEROSTYNE 13§§ ._ g
ASSISTANT COWONWEALTH SATTORNEY_ w

NOTICE OF MENTAL HEALTH TESTHVIONY ~
AND EXPERT TESTI.MGNY RELATING
'I`O A MENTAL DISEASE OR DEFECT

Con1es now the defendant Darryl G Gngsby, pursuant to RCr 7. 24(3)(]3)(1), and
k "‘.'gives notiee as described above concerning 1115 intent to introduce expert testnnony related to a ` '
rnenta1diseaseordefect  ' » ll ‘ §
' ~- i"';eER.TrF`]tc'Ail~e OFSERVICE F ‘~ ~ ~ "‘ '
The unders1gned hereby ce1't1f1ed _t11at a true copy of t11is_ notice was 11a1`1d

.‘ delivered to Torn_ VanDeRoStyne‘ Esq Ass1stant Commonwealtb’s Attorney, <311 thin 24th of
4September 2007 1 . . .

  

. :‘MI H' LC L‘ f~
. .-_MICHAEL FERRARACCIO
' . _ ,AS'SISTANT PU13;L`1_c DEFENDERS
.~ ~j ‘ 'L©UIS'\/`I`LLE METRO PUBLIQ DEFENDER
;>.'1`)0 ADVOCACYPLAZA .
~ _ ‘_719WESTJEFF13RSON S`TREET ,.
if ,~'LOUISVILLE KENTUCKY 40202
(502)574-3800 = » . . 3 »

 
  

 

    

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Pagerf 77 Page|D#: 119
ott. 3. toot.tttttttt . . ._ tt.ott'z~ .t. ~2

4 ‘ . a . ~ - . ' . . _ - . t .\
, `)' ' ' ' v ' » 1 t , .
. -,‘. . \.' - ¢t:.;.~ . . ~ ~ t _, . ` ~ . v _ H_, /\`- .` l -4. ~. 1

n ~ `No; 060,1117'7'1"." _ t: : ,.~JEFFERSONCIRCUITCQURT;;_ \
» ', t '~ »- ~' t- " ' ~' -~ “ g DIVISION'FIVE(§)
" -'IUDGB.MARY_SHAW

’-'CeMMoNv/EALTH`QFKENTUCI€Y _ ~ PLAn~mFF

 

." VSI :

_DARRYLGR".IGSBY~.- » ;_: 11 ;_: ._ _ DEFE'NDANI :" h
w ` § t n "t='tt vt~htt.*tt tt'ttt`."ttt=t=""" t h t

' ’.IO#: Hohorable Mlc_hael Feneraeeio §hd l\/Ilchael Lemke`
Offtee of the Ptiblie Det`endet' . ‘
719 Wee._t Jeffet‘soh Stteet, _-Su`it§ 200
~. zL_ottisvi~lIe, KY 40202 ' ‘

- ' ' -NOTI'<::E ‘ :'

 

Pl§ase take notice that the ttnderslgn_ed will-, on Frlday, Oetober 5, 2007 §t 1: 00
t ». p. m',, in the above _~Ct>_urt, tender the following Motlon ahd Order. v
Mott_ot\t holt hhmt`>ttoctth t)tscmhttv ' ' v ' ~
'cttht't tht cttt`ttttohwtttth oft<;tt_t;tttttty, by ttttt_tttl thhmtt' A. vttt tit tttttyttt, _~` _ . t
d Asslstattt_ Cemmonwe§lth’s Attomey for the 30“‘ Judlclal Cir§tht of Kentueky, and xr_tt_)v§s this n "" '."v v t t t
Her"terable Gottrt to iseue the attached order for reciprocal discovery Ih Sttpppt't of t_ts_ Mettott, t `~ 1 t ` lt x
..; .. the Commottwealth states as follovts: t t _ h _ t w ' _
t 4 d RC_r. 7 24(3)(A)(i) ptt')'vicles that 11th whtten request by the Comntohwealth the ‘_ t :.. '_ d
t defendant shall provide the Commohwealth wtth the “rfesults or reports of phys'tea.l er mehtal

~ ~` ethtrttttions ahcl of scientthe tests or exp§rlt`hex_tts rhade th cohnecticth with the p§rtietila.r" ease

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 10 of 77 Page|D #: 120 l
Uci.

" l '~ j l . . v § l t .
‘ l

.',

f_~Whi§h th§ defendant intends to introduce as evidence or which W§r§ pr_§par§'cl by § witness whotn

the defendant intends to call at trial when the tesults or r§port`s relate to the w_itn_§ss’ testiinon'y. ” ~ ‘ ‘ ~

4 that the d§f§nclant §ntend§d to utiliz§ a d§f§ns§ involving mitigation based u§§n §x'§§_tt` testimony 5 :.' , '

3. 200712:31PM` ` ' No._0382. P.,3

On S§pte_znb§r 24, 2007, the Commonwealth received a notice honi th§ defendant

4r§lating to mentai dis§as§ or d§f§ot'. B'as§d on tli§ §uthority `§f RC:' 7 24(3)(A)(I), the

Commonw§alth moves this Court to enter the §tt§ch§d order r§qniring th§ d§f§ndant to provide ‘

, "th§ Commonw§aith with th§ mst§ri'al's to vvhic_h the Connnonw§slth 1s entitled under RC1.7 24

R§sp§ctfnliy submitted,

C§,wiz;?"

Th'omas A V§n D§ R§Styn§ ~ ' ~ '
A`ssist§ht Commonwealth’s Attorn§y
' ‘ 514 West Lib§rty Sti`§§t
_~L§u_isvtll§ K§ntu§ky 40202

hhs 111 1

'~Ginny L Ans§
Assista'nt C§ntntonw§slth’s' Attorney

  

 

CERT CATE GF S RV CE

 

This 1s to certify that § copy of the foreg§ing vv§s, on this 3'°‘ day of Ootob§r, . ~` x
2007, delivered and f§x§d to c'onns§l for the defendant at the address listed abov§_ =

   
 

  

' 5 omits A. Va`nD§ R§{i;.'
Assistant Commonw§alth ~ -

-. :/N

 

Case

UCI.

3:17.-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 11 of 77 Page|D #: 121
j..zuo/ 12:31PM ~, t 4-No§038`2 P. 4'*'

NO. 060‘§177‘1 ' _ JEFFERSONCIRCUITCOURT=_"

DIViSIoN 'FIV`E (5)`:: __ ."

' coMMonEALTtt¢oF`t<ENTUCKY " ' ~ .: .- v ’ §LA'mTIEF`;j_z

,va.'_. 5 ,."'ia_RDER§_;-

. t ~DARRYi-GRIGSBY_` _ ‘ ,, _ t ~ '~ ` "l'jEFEN-DANT_ :'~__f_' f

_. w uaw w w j

Moti'cin §§ving boe§ inade, and the Churt heing §th'erwise sufhciently adviseci, i'l" IS x ' . `

__ , HEREBY ORDERED that the defendant shall comply with the maxidatés of RCr 7~. 24(3)(A)(I) hy 1 ' "`

providing the Commonw§alth with the “resuits or reports of physical ot mental examinations and

‘ of scientific tests ot experiments made’ m connection with the particular case, which the defendantj"‘:. .~ , " 4

intends to introduce as evidence §r which were prepared hy § witness whom the defendant hitends.~. ~ ' ~

to neill at trial whah the results or reports r§lat'e to the withess’ testimony ”

 

‘£~MARY.SHAW § ' k
- Judge,~.ijeffetson'€ircuit€onrt" -

bATE: 1_

'/a{t,

11

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Pag_e 12 of 77 Page|D #: 122
~. iv_ ` ` .- _ ,. . ‘ _. ` ~ . 3

NO": .'306913-17731' ~~ ' ` `~ JEFFERsoNciRCUiT coURr_`,
` ' " ‘ ‘ . 131V1s10N111vE(5)_1..~_'-,._
1313 313 JUDGEMARYSHAW~?_

 

. . . 1111111'1 313 3 5\ __ _ t
CoMMoNWEALTHoFKENTUCKY eLERY\ ',~'f ` z __ _PLA]NUFE; .

` sam amszld _;~~ ‘ , .I 1 '/ . `;` 1 ._ i ~ '.. " nefiéENnAN;'f~ ~ ‘
l TO: -'Honorable Michael Feriaraccio and Michael Lenike
Oflice of the Public .Defender . _
l 719 West Jefferson Street,~ Suite 200
' ~ ' 'Louis`Ville, KY. 40202
' 3 NoTtCa w
Pleas`e take notice that the undersigned will, on_ Friday, October 5., -2007 at l: 00
p. m., in the above Coui't_, tender the following Motion and Order. ~“_' 3 d ‘ 3
n " MOT'.lON TO EXCLUDE l\'/lEN'l`AL H_EALTH TESTIh/lONY AND EXPERT TESTIMONY
` 3 RnLA'Tme To A MENTAL 131s13As13` on 1313_-1113CT
ii ; Comes the Com'nionwealth of Kentucky, by counsel Thomas _A. Van De llostyne ' "
` ~`and Ginny L. Ansert, Assistant Commonwealth’s Attoiney s for the 30“‘ l udicial Circuit of
.,' Kentucky, and moves this Honorable Couit to issue the attached order excluding expert
testimony relating to the mental health and/or mental disease o_r defect of the defendant during . ~' `~
any phase of the trial. ln support of its l\/lot_ion, the Commonvvealth states as follows: n n d d 3

llCr. 7 24(3)(]3)(1) provides that “If a defendant intends to introduce expert n

` ' testimony relating to a mental disease or defect or any other mental condition of the defendant

1 /M/ ' 5 .‘ _ ' j 3 " , _1 12

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 13 of 77 Page|D #: 123

hearing upon the issue of his or her guilt or pumshm§nt the defendant shall at least 20 days

1 1 prior to trial or at such other ti_rne as the court may direct upon reasonable notice to the paiti§s,

" nottty the attorney for th§ Cornmcnwealth 111 writing of such intention and file a copy of such

' 1 notice with the cletk. (ernphasis add§d) .Th'§ court may for cause shown allow late iling

On September 24, 2007, the Commonwealth received a notice from the defendant l l

that the defendant intended to utilize a defense involving mitigation hased upon expert testimony

` t relating to mental disease or defect This was ten (10) days prior to th§ scheduled trial date of

`Octobei 5, 2007 Bas§d on the authority of_RCr 7. 24(3)(]3)(1), the Conimonwealth moves this . '

. Court to enter the attached order excluding any expert testimony, do§urnents, or other testimony

l during any phase of the trial.

Respectfully suhinitted,

    

' lt Thomas A Van D§ Rostyne » ‘ .
f :Assis_t_ant Conirnonw§alth’s Attorn§y_
g ` _ 514 West Lib§r.t`y Str§et ~ ~`
` ' Loui"sville, Kéntucky 4_(_)202

nw

 

Gin_ny L. Ans§rt

‘ Assi'stant Conimonwealth’s Atto`rn§y

CERTIFICATE oF sER`\`/ICE

, T-his is to certify that a copy of the foregoing Was- `on this 3’rd day o_f_ October,
2007, delivered and taxed to counsel for the defendant at the address listed ahov§` ' .‘

 

_ Thomas` A. Van D§ Ro. '
t Assistant Corninonwealth’s Attorn§y`

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 14 of 77 Page|D #: 124

"*YNO. 4 06<_'331_7.71-, : .' ' , 7 JEFFERSON cchUITCOURT <'

DIVISIQN FWE (§)° ' '~~.

0QMMONWEALTH"‘OF~.~KENTUeng `~ ' ; f ` : .. , "PLAINTI'F.F~ h
"vs. _" ' ' 0313311_:__

:"DARRYLGRIGS`BY" . .' ~ 'j' .~ .. " .‘ ' 11 ~D'EFEN‘DANTF “

.33 ** **.**‘3*

l\/10t1011 having been 1113§§, 311§ the Ceurt bei_hg 0§1§1‘\313§ suffici§ntly 3§vise'§, IT
IS HEREBY ORDERED that 111 comphance W1th the 111311§3t§s of RCr. 7. 24(3)(]3)(1) the` ;,. ~: `. '.
Defeh§311t 13 pr§clu§e_§ fr01`n 0ffe1111g int0 evideh§§, §u1111g 311`y phase of the 11131 311y expert
t test1111011y, 01 any results 01 1ep0rts _01` physi§al 01 111§11t31 exammatlons 311§ 0f sci§ntlflc t§sts 01 l
. ~" §xpehih§ents made 111 c01111§0tion with the 93111611131 c3se W1§ch the §§f§§§aht iht'§hds t0 1 l z

~ introduce 35 evidehce‘ 01 Which W§re; prepared .by 3 Witness Whom the defendant ihtel`l§s to c311`3t

' trial When the results 011§p01ts;1e13t§~t0 the Witness’~: testim011y§, .

 

MARY SIleW
Ju§ge,]ef1`§_1s0n C1'101`11th111't '

` 9313::._1_~________

/.`3)0*;° ' n »,1‘~?

 

- ‘_ in the indictment

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 15 of 77 Page|D #: 125

 

  

"AQC.-'491.2 .J y t ` 4 ,

.` 'Court ~ CIRCUIT

 

 

" Commonweatth of Kentuc'ky

 

 

 

 

 

 

.Co'uri gunsan . Morioii 'roEirr.sn Guii.rv PLa'A ‘_Di'vision m . .

`- " ~ . _ . z ' PURSUA_NT'~`I'Q _. Cbumy man '

'._.'FtCr=B.OB,,Blth'. » ~ '. ‘ ` ' ~. Nonrii CAnoLiNAV. A'LFoRij l
"»'.coMMonsALTH~oi=".»i<si\i.i"u_ci<_v~*' ` -r_ j ' * f ':`_._"‘.'P‘LAii\i_Ti_i=iF

mm comm GRIGSBY ' ~ - ._ :`°-bei=iéhij¢i_t;i'ir~

‘ Cor~nes the Defendant,` iri person and with aid of counsel, and respectfully moves this Court to allow him to withdrawhis ‘ 4

former plea o'f “NOT GUlLT¥” and enter a plea of “GU|L`.F¥” -
as follows:

 
  
 

.eDefendantstates f ~

l 11. Myfull name is @d i“-i`~\/ / Eofz/ovc @r MfléL/ " 1 .. l._amfhe same person':narned -

' 21 My judgment is not now impaired by drugs alcohol or medication

l have reviewed a copy of the indictment and told my attorney all the facts known to me concerning _my charges

l believe he/_she` is `fully informed about my case We have fully discussed and l understand my charges and any possible '

4 defenses to th ent.

~ '4 l understand that l may plead f‘NO.T GUll_T¥." to any charge against me, ln which event the Constitution
__ would guarantee me the following rtghts ' . .

.` ;.(a) `Th"e right hot to testify against myself

` .(b') The right to a speedy and public trial by jury at which t would be represented by counsel and the
‘ . ' 4.»Co`mmonwealth would have to prove my guilt beyond a reasonable doubt; ` ‘ ' ~

t ' (c) -:::The right to confront and cross-examine all witnesses called to testify against me;
c :_:(.'d)'.;:.~:`T he right to produce any evidence, including attendance of witnesses, in my favor; .' ~
-(e)‘-." ~`Th'e right to appeal my case to a higher court _ v t
v "l understand that if l plead ~“GU|LTY, ’~’ l waive these rights.

.'5. ~ l understand that if l plead “GU|LT¥, ” the Couh may impose any punishment within the range provided by law and

' that although it may considerthe Comrnonwealth s recommendation the G`ouit may rejectit. The legal penaity ranges are set.

".`j forth on the attached “Commonwealth' s Otter on a Plea of Guilty" which l have reviewed and signed.

6 l understand that if the Court rejects the plea agreement,_. it must so inform me, lf this occursl may either persist_ `~

"~iri my guilty plea and possibly receive harshertre'atment than l bargained for or l may withdraw my guilty plea and proceed to

~ 1 tital. lfurther understand that the Court may waituntil it reviews a ~-pre -sentence report regarding the history of the case and k

~ ~ my background before it_ must inform me if itwitl accept the plea agreement

ln return for my guilty plea the _Commonweat_th has agreed to recommend to the Couit the sentence(s) set forth `~

l'~ in the attached ‘~‘Commonwealth's 'Ofter o_n a Plea of Guilty.” Other than that recommendation no one, including my attorney,

x _j.".~has promised me any other benef t in return for my guilty plea nor has anyone forced or threatened me to plead “_GUtLTY:. ” _ , ~

f/:U'~_:i..i

""1 511

 

Case 3:17-Cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 16 of 77 Page|D #: 126

 

8.l Pursuant to ' 400 U. S. 2§ ('1970), lwish to plead “GU|LTY”` 1n reliance on the attached
“Commonweal_th’s Gtier on a Plea of Guilty. ” ln so pleading, l do not admit guilt but | believe the evidence against me strongly
indicates guilt and my interests are best served by a guilty plea.

"`9. l declare my plea ot “GU|LTY”` 1s freely, knowmgly, intelllgentiy and voluntarily made, thatl have been represented
by competent counsel and that luhderstan_d the nature of this proceeding and all matters contained' 1n this document _4
Signed 1n open court in'the presence of my~attomeythis { 3/ day of _QQ§;Q@Q/- . 19» .7

 

 

iri/egg emma ,, f 14
Defendant ,~
ER . T

'The undersignedr as.attomey of record tor the above-named defendant; hereby certifies as follows:~
1. To the best of my knowledgeand belief, the defendant understands the allegations contained'in'~the indictment and/ '
.or any amendments thereto. l have tully discussed,with the defendant the charges and any possible defenses to -them~and ‘
' lbel1eve that he/she tully understands the charges andthe possible defenses l have reviewed with the'detendant the attached

“Oommonwealth' s Otier on a Plea of Guilty" and the foregoing “Motion to Enter a Plea ot Guilty", and l beheve he/she
understands these documents ` .

2. To the best ot my knowledge and belief, his/her plea of “GU|LTY”` 1s made treely, knowlngly, intelligently, and
voluntarily. l have fully explained the detendant's constitutional rights to him/her and l believe that he/she understands them.

3. The plea ot “GU|LT¥” as offered bythe detendant' 1s consistent with my advice to hi'm/her, andt recommend to the
Court that his/her plea be accepted. ,.

Signed by me in open court 11'1 the presence ot the Defendant th1s l _day of /)/“SQM` ' v '.
~+e_ 202'7

/%/’ .‘ //”

7 ` "Xttomeyt toTUé`tendant

.)'1 6`

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 17 of 77 Page|D #: 127

 

 

 

 

 

 

 

AOE?-49~1 1 f Doc. Code: COPHG . ‘ Case NO_ O6CR177,1
Rev. 9 03 . ~~ - , ~ 1 -----~=--=@-
Pagelof 2 ,` .
' ` ` ¢, Court' `- CIRCUI'1.` FIVE
§0$]1]1§€§§§1§§ owench ` 4 ~ comronEAL'TH's oFFER ' l `
' 0  . 4 ' ` oNAPLEA'oFGUlLTY .` C_ounry _JI_E_E___FE__I§S_Q§_
4Co'1/‘11\/1ot\r\)yez>,L'rH:or;1<';1'51>1'1#1)'CI<;Y 1 . , ~ ‘ § " ' f » ».PLAh~.iT`rFF-
4 ,» .~ . . ».- DEFENDANT`_<
DARRYL GORDON:.GRIGSBY ' '

vi 1_. ‘ Charges and Penalties:
" ‘ '_Cliarge .' MURDER (CAPITAL) . . . . .
41"e11'a1ry . ~' 20- 50 years, L1fe w/out parole 20 years, Life w/out paro]e 25 years, Life without paro1e death
_'._Cr;args ROBBERYI ‘ ` ' '
"P:enalty ' 10 20 years
charge ARSONm'
' P.ena1ry 1 - '5 years ' '
.Charge' ~TWPE 12 C.oUNTS)
2 P‘enalty v 1 -5 years
. Charge ' P.FO 11
;'.Penalty mDETERMmATE ~
'Charge ` ‘ § ' "
Penalty .

 

 

 

2. . Amended Charges (if any): < . '
Amended Charge ROBBERY 1. ABUSE OF A COR1>SE- DBMSSED
, '_P~e_nalry ` ' ~ _

 

 

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/§26/17 Page{lS of 77 Pag`e|D #: 128
A00491.1 nos csdszcoi>c , c v g o csmmsnwssirhv.-ocn~ §

Rev; 6-02
Page`Z of 2

3.§ . `_Reason(s) fnr~arnend§ed charge(s) §(_if applicable)_:

~§ 4. Fac§§ts of the case:On or about May 6§, 2006 in Jefferson (iounry,§ Ky, the defendant, acting in complicity with an
. unlcnown, unindicted co_-conspirator did set en fne and shoot Tiphanie Durham m the head, in the 7500 block of St

Anthony Church Road, during the course of events Defendant attempted to destroy evidence in that incident 1n‘_ .

anticipation it wouldbe used as evidence against him in a legal proceeding §On or about May 8, 2006, near the intersection
of 38§“’ Street and Grarid Ave§ the defendant set fire t§`o a 1999 Chevrolet Tahoe which had been nse§ in the commission of
said murder* to destroy it and its contents in anticipation they would be used as evidence against him in a legal
ppoceedmg ' <\/f\jm\ . . . . . . . .,

S. y Reconimendations of a Plea of Gnilty (Plea Agreement-): In exchange for a plea of guilty hy the defendant to all
of the indicted charges the §C`ommonwealth recommends a sentenc of Life `w/out the possibility of: parole for 20 years for

‘ Murder, 5 years each for Arson 111 and for TWPE (2 counts) to run concurrent with one another for a total ot§` 5 years,

enhanced to 1§0 years each for Arson I[[ and TWPE (2 counts') all to run concurrent with one another and concurrent with
' the sentence for the murder charge for a total sentence of Life w/out the possibility of parole for 20 years The defendant

agrees to waive any right to appeal -wi`th this plea agreement
', , 6_." offered tins _Si_}\§day of @C)i©\Q¢/\ . ,20<75??'

res see

mm alt .
Assi:s§§t§ant égi`iviicno£&_§a§i;h{m§trorney

  

 

 

 

 

 

 

Det`endant ~ .' l/ e ease _rtcrney ~ / 4 / ` _ _
Pr'osecuting Witness §- § Police O_fiicer
§ Prosecuting Wit_ness _§ §- v »§ - .§ Police §O£d§cer

 

Case 3:17-Cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 19 of 77 Page|D #: 129

OG-CR-‘l?"/‘l ' JEFFERSON CIRCU|T COURT

. DivlsloN FlvE (»5)
JuDGE MARY M. sHAW

 

coMMoNWEALTH oF KENTucKY = hLAiNnFF
v. PLEA oF eulLTY, JquM§NT oF conviction
v Ai_qp sENTE_NcE wAlviNe Psl

 

NIDON GR|GSBY v » § DEFENDAN'T

'k**':‘:*';‘:_******

Representing the Comrnonwealth: k Tom Van De Rostyne
Representing the Defendant: l\/like Ferrarraccio/Mike Lemke
At a court held: October 5, 2007
Video Tape No: 30-5-2007-VCR-060 A & B
' The Defe§ndant, having appeared in open Court with his attomeys, by
agreement with the Commonwealth Attomey, withdrew his plea of§not guilty and . \
entered a plea of guilty pursuant to A|ford vs. North Caro|ina: 1
Murder (Capital)
Arson lll
, Tampering With Physical Evidence (2 counts)

Persistent Fel§ony Offender ll y
and the Court having found the plea to be voluntary, and having accepted the p|ea;
and, 1 1

The Defendant having knowingly waived a Pre-Sentence investigation Report,7
and the defendant not asking for probation or_shock prohation; and,

The court giving due consideration to the nature and circumstances of the`

crimes, the court inquired of the defendant whether he had any legal cause to show

¢U>L

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 20 of 77 Page|D #: 130
whyjudgment should not be pronounced, and afforded the defendant and his counsel
the opportunity to make statements in the defendant's behalf, and.to present any ~
information in mitigation of punishment.
The Court finds that:

1) There is a substantial risk that the defendant will commit another crime
during any period of probation or conditional discharge

2) The defendant is in the need of correctional treatment that can be
provided most effectively by the defendants commitment to a correctional
institute.

3) Probation or conditional discharge would unduly depreciate the
seriousness of the defendants crime.

No sufficient cause having been shown why judgment should not be
pronounced., lT IS HEREBY ORDERED AND ADJUDGED by the court that the
defendant is guilty of the offense admitted and is sentenced as follows:

Murder (Capital) ' ‘ Continement in the penitentiary for Life without

the benefit of Probation or parole until he`h`as
served a~minimum of 20 years of his sentence

Arson lll ~ Five (5) Years
Tampering With Physical Evidence (2 counts) Five (5) Years
O‘n Each Count
Pe`rsistent Felony Offender ll l Used to Enhanced
Robbery l'y ' Dismissed
Abuse of a Corpse . _ v ~ Dismissed ~

ALL SENTENCES TO RUN CONCURRENTLY WlTH ONE ANOTHER FOR A
TOTAL SENTENCE OF LlFE WlTHOUT THE POSS|BLITY OF PAROLE FOR
TWENTY (20) YEARS TO SERVE.

The Court WA|VES mandatory felony fine of $1.000.00; WA|VES court
costs of $125.00 and WA|VES the recoupment fee for the services of the Offlce of the

. Public Defender..

cwa . . .. '2@- `

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3. Filed 10/26/17 Page 21 of 77 Page|D #: 131
' 4 o
lt is further ORDl;gED AND ADJUDGED that the-Defendant be remanded to
the Jefferson County Jail, and that the Sheriff of'\iefferson 'County shall deliver the
Defendant to the Departmentof Corrections, at his earliest convenience, at such
location within this state as the Department shall designate for the purpose of the
Defendant serving the sentence imposed upon him hereunder.
The Defendant shall be entitled to credit for time spent in custody prior to .

sentencing, said time to be calculated by the Division of Probation and Parole. KRS

ENTERED lN couRr
DAVlDL N"`L"" °F‘M CLE WM
OCT MARY' M. sl-iAw,,i ut)eE
l?z' JEFFERsoN chcurT couRT

DEPUTY CLERK

532.120.

cc: Tom Van De Rostyne
Mil<e Ferrarraccio/Mike Lemke
Probation and Parole
Department of Corrections
Warden Assessment Center

XDHL 4 t y ` b ' 211

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 22 of 77 Page|D #: 132

NO. 06-CR-001771 : :Y'<‘ cl : §;_§“;'§i Q'rCFT. Jefferson Circuit Court
‘ ~ '~' 1 ~' ~""‘“"*' ~ Divrsron Five
Judge Mary Shaw

  

Commonwealth of Kentucky ` " P|aintiff

1 , 4____~___~_,*_____~___ t‘. 11
v. Motion to Enter Judgment [RCr 11.04(3)]
Darryl Grigsby ' ~ Defendant

Notice to: Mr. Thomas Van de Rostyne

Please take notice that on Monday, February 16, 2009, at 10:30 a. m. in the
Courtroom of Division Five, Defendant, by, counsel will present this Motion to Enter
Judgment and will tender a proposed Order.

Motion

Pursuant to RCr 11.04(3), Defendant, by counsel, moves the Court to direct the
Clerk‘of this Court enter the final Judgment in this action into the computerized record
(Case History) of this Court so that the Judgment will become effective and Mr.
Grigsby can commence his appeal of right.

By Order entered December 8, 2008, this Court granted Defendant the right to
appeal /'/7 forma pauperis and also appointed counsel. A copy of the Order was sent to
the Oftice of the Louisville Metro Public Defender. Undersigned counsel was assigned to
prosecute the appeal`. -

Noting that the written judgment in the case tile bears a rubber stamp indicating

entry in October, 2007, counsel was unsure as to whether an appeal could be

fll']. ~ »“-2-2

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 23 of 77 Page|D #: 133

prosecuted without application to the Supreme Court of Kentucky for belated appeal.
l-iowever, when counsel examined the Case History, he discovered that the Clerk of`this
Court has not entered the Judgment. Counsel has a printed-out certified copy of the
Case l-|istory which he can produce for inspection and which will confirm Counsel’s
conclusion.
Entry of judgment is a two-stage process in civil and criminal cases. CR 58(1)
reads:
Before a judgment or order may be entered in a trial court it shall
be signed by the judge. The clerk, forthwith upon receipt of the
signed judgment or order shall note it in the civil docket as
_ provided by CR 79.01, The notation shall constitute the entry of
the judgment or order, which shall become effective at the time of
such notation;

The RCr'll.O4(3) is much shorter:

The judgment shall be signed by the judge and entered by the
clerk,

Obviously, if only one step is taken, (in this case a judge’s signature), the judgment is
not entered. It is not entered until the second step, entry by the clerk, is taken,

Entry by the clerk involves making a descriptive notation of the paper involved
and stating the date upon which the notation was made. [CR 79.01(1); RC_r 13.01].
Coun_sel has carefully examined the Case History of this action and can find no such
notations. Thus, the Judgment purporting to be entered and final is not. Because the
Judgment has not properly been entered, Defendant cannot commence the appeal of
right guaranteed him by Section 115 of the Constitution. [Windsor v. Commonwea|th,

250 s. w. 3d 306 (i<y., 2008)]..

312 _ ‘ '2'3

 

~ Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 24 of 77 Page|D #: 134

An individual litigant cannot appeal unless a final judgment has been entered.

lCharles v. Appalachian Reciional Health Care, 59 S. V\/. 3d 466, 467 (Ky. App., 2001);

 

citing Staton v. Polv Weave Bad Co., Inc., 930 S. W. 2d 397, 398 (Ky., 1996)], Thus,
Defendant urges the Court to enter the attached Order directing the Clerk of the Court

to enter the Judgment pursuant,to RCr 11.04(3) and CR 79.01(1).

J. David Nlehaus
Deputy Appellat`e Defender
Louisville Metro Public Defender
200 Advocacy Plaza
719 West Jefferson Street

j Louisville, Kentucky 40202
(502) 574-3800 »
Appellate Counsel for Defendant

Certificate of Service
This certifies that on February 6, 2009, a copy of this Motion Was served by mail
on Mr. Thomas Van de Rostyne, Counsel of Record for the government, Office of the

Commonwealth's Attorney, 514 W. l_iberty Street, Louisville, l<y. 40202.

M/`

J, David Niehaus

'21"4

 

Case 3 17 cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 25 of 77 Page|D #. 135

i\lo. 06~CR"001771 Jefferson Circuit Court
Division Five
Judge Mary Shaw

Commonwealth of Kentucky Plaintiff

Order

Darryl Grigsby Defendant

The Court having considered the Motion filed by Defendant, and the Court being

sufficiently advised, it is hereby Ordered that the Judgment terminating this

prosecution shall be entered into the record this case as soon as practicable after entry

Judge, Jeffersoi{ Circuit Court

DENTERED lN COURT
DAviD L NicHoLsoN, cLEFiK

Date :' "er;fw/

EY

of this Order.

.,n/

 

§

 

 

 

...~....h_.._..a... .t.“...,.._§_r,':

 

 

 

 

 

DE UTY CLERK

 

2~5

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 26 of 77 Page|D #: 136

NO. 06-CR~00`1771'

iiF P» wsuii critan rcr'.

'vziiiiiiiiii 2 Aii i3

Commonwealth of Kentucky ' jj ‘ . . CLERK 5
. 4 , ny __ _D c
v 4 ~ Noti_ce of Appeal

Darryl Gordon Grigsby.

iii\ 3 UF‘~'F," v

~ Jefferson'Circuit Court
~ Division'Five (5)' _
»Judge~Mary Shaw 4

~ Piaintifr'

Defendant

' Pursuant to Constitution Section 115, RCr '12.0.4, and 'W/'ndsor v. COmmonwea/th,

. . 250 S. W.'3d 306 (4Ky., 2'008)`, Defendant, Darryl Grigsby, by counsel,`hereby appeals

'to the ASupreme Court of Ker`itucky from the Final Judgment entered on _February l26,

2009, which imposes a sentence of life imprisonment without the possibility of parole

for twenty years.

The name of the appellee is the Commonwealth of Kentucky. The name of the

‘ appellant'is Darryl Grigsby.

 

 

_J<. David Niehaus

r

200 Advocacy Plaza

' 719 West'Jefferson Street~
Louisville, Kentucky 40202

‘ (502) 574 3800

- ' 03 pa/&¢_w? " ‘ Deputy Appeiiate Defendér "
. ` ~ _' @ Louisville Metro`Public Defender

FQBMA PAUPER|S `Appellate Counsel for Defendant g

dot/la

_26`

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 27 of 77 Page|D #: 137

Ceri:ificate of Service

` This certifies that a copy of this notice was setved by mail on Mr. 'fhomas Van de -
Rostyne, Assistant Commonwealth’ s Attorney, addressed to him at the Oft`ice of the ~
Commonwealth’ s; Attorn_ey, 514 W. Liberty Street, Louisville, Ky. 40202 on Monda'y,
__March 2, 2009 '

 

4 ` y _ J.David Niehaus

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 28 of 77 Page|D #: 138

Commonwealth of i<eritucky
Supreme Court _
2009 - SC ~000171 - MR

Darryl Grigsby Appeliant

v. ' Appeai from Jetferson Circuit Court
` |\lO. 06~CR-001771

\ Cornmonvvealth of i<entucky ' Appellee

Btief fort Appeliant, Dari’y/i Grigst
5ubmitted by

J. David Niehaus

O'ffice of the Louisville
Metro Put)li.c Defender
200 Advocacy Piaza
719V\/.. Jefferson Street
Louisville, i<y, 40202
502~5-74-=3800

Certtificate of`§erviice

1 hereby certify that copies of this Bri`ef were delivered to i\/‘ir; T‘homas Van
de Rostyne, Assistant Comrn_onwealth.'s At.torney, 5`14'\!\/.. Liberty Street,
Louisville, Ky. 40202, and to Judge Maiy Shaw, Jefferson Circuit Court, Division
5, Jefferson County~Judicial Center, 700 V\!. Jefferson Street, Louisville, Kentucky
40202, on 'May 2 2 , 2009. A copy was mailed to Hon. Jack Conway, Attorney
General,`Criminal Appeals, 1024 Capital Center D'tive, Franl<fort, l<y. 40601, on
this same date. The record on appeal has been returned to the Circu.it Court
Clerk. `

/»l

J., bavid Niehaus

"28

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 29 of 77 Page|D #: 139
f {'

\ .

Introduction.

This isa criminal case in which Darryl Grigsby appeals from a Final
Judgment imposing an agreed upon total sentence of life imprisonment without
the possibility of parole for 20 years upon conviction of Murder, Arson, 3d
Degree, and Tampering With Physical Evidence.'This appeal arises from an

"Alford” guilty plea and is limited to sentencing issues.

Statement yConcerning Oral Argument
This appeal concerns two issues: whether waiver of appeal can be an
express term of a plea bargain and whether criminal defendants are being given
incorrect information about their right to jury sentencing after guilty pleas. As

both are issues of first impression, Appellant requests oral argument.

Note Concerning Citations to Record
The video record of this case consists of one VHS cassette. As required by
CR 98, it is cited simply as (VR ). The Clerk’s record is cited (TR ). The items

in the Appendix are cited (App ).

29

 

Case 3:17-cv-00463-CRS-CHL Document'10-3 Filed 10/26/17 Page 30 of 77 Page|D #: 140

tr
\

Tab|e of Points and Authorities
Introduction
Statement Concerning Oral Argument
Note Concerning Citations
Statement of the Case
Argument

(1). Appea| is not precluded by law or by Appellant's
plea bargain agreement to waive his right of appeal.

Windsor v. Commonwealth,
250 S. W. 3d 306 (Ky., 2008)

Section 115, Kentucky Constitution

City of Florence v. OWen Electric Cooperative, Inc.
832 S. W. 2d 876 (Ky., 1992)

` (2). The sentence must be vacated because Section 115
of the Constitution mandates jury sentencing in every
criminal case unless the defendant knowingly and
voluntarily waives a jury.

Windsor v. Commonwealth,
250 S. W. 3d 306 (Ky., 2008)

RCr 8.18

Cummings v.4 Commonwealth,
226 S. W. 3d 62 (Ky., 2007)

RCr 10.26

Williams v. Commonwealth,
229 S. W. 3d 49 (Ky., 2007)

RCr 9.26

Rcr 9.84(2)

2,3,4

4,5,6

30

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 31 of 77 Page|D #: 14'1

’»/. ‘

Chapman v..Commonwealth,

265 s. w. 3c1 156 (Ky., 2007) 4 5
Section 11, Kentucky Constitution . 5
Cornelison v. Commonwealth, ‘

84 Ky. 583, 1 S. W. 235 (1886) 5
Conc|usion / 4 7

Appendix ~ follows ‘ 7

Appendix Table of Contents

Judgment . TR 202 A-1
AOC 491.1 TR 174 A-4
AOC-491.2 TR 173 _ A-6

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 32 of 77 Page|D #: 142
§§ 4 ,
Statement of the ~Case

The Indictmentin this case charged Appellant, Darryl Grigsby, with
murder, robbery and a number of other offenses. It also alleged Second Degree
Persistent Felony Offender status. (TR 1-5). The government timely filed a Notice
of Aggravating Circumstances stating its intention to prove that Appellant had
shot and killed Tiphanie Durham during the course of a robbery. (TR 16-17).
However, the prosecution was terminated on October 5, 2007, by the entry of a
bargained-for “Alford" plea.

As shown by the AOC 491.1 form found on pages 4 and 5'of the
Appendix, the government agreed to dismiss the robbery and abuse of a corpse
charges and to recommend a total sentence of life imprisonment without the
possibility of parole for a period of 20 years. (TR 175; App 5). Appellant agreed
to enter an “Alford" plea to thecharges of murder, tampering with evidence and
third degree'arson. He also agreed to waive his right of appeal. (TR 175; App 5).

At the plea proceeding, the prosecutor stated the agreement for the
record. (VR, 10/5/07, 11:19:56). Judge Shaw secured waiver of Appellant’s
“Boykin” rights and determined that Appellant was not laboring under the effect
of alcohol or drugs. (VR, 10/5/07, 11:21:31-11:22:21). She also secured
Appellant’s agreement that the facts in Numerica| Paragraph 4 of the AOC form
(TR 175; App 5) might well be found by the jury. (VR, 10/5/07, 11:22:55-
11:24:00). After some further inquiry, the judge accepted the plea as knowing

and voluntary. (VR, 10/5/07, 11:24:25).

32

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 33 of 77 Page|D #: 143

// w/'

Separate sentencing was waived. (VR, 10/5/07, 1124:30:-11:24:56)..The
agreed upon sentence was imposed. (VR, 10/5/07, 11:25:59-11:26:21). A final
Judgment was drafted and was signed by the judge. (TR 202-204; App 1-3).
However, the clerk failed to enter it on the electronic record of the court..

Judge Shaw appointed counsel to represent Appellant by Order entered
December 8, 2008. (TR 208). Counsel examined the record and determined that
Appellant’s time to appeal had not yet begun to run. (TR 212-213). In response
to Appellant’s Motion to Enter Judgment, Judge Shaw caused_electronic entry of
the Judgment in the clerk’s record on February 26, 2009. (TR 215 ; 216). This
appeal follows. y t

Argument

(1). Appea| is not precluded by law or by Appellant’s plea
bargain agreement to waive his right of appeal.

The Notice of Appeal filed in this case cited Windsor v. Commonwealthl

250 S. W. 3d 306 (Ky., 2008), in addition to Constitution Section 115, as his legal

 

basis for appeal. (TR 216). Windsor held that the entry of an unconditional
guilty plea does not of itself waive the constitutional right of appeal. [p. 307].
The Court listed four issues that could be raised on appeal, even after entry _of
an unconditional plea: compliance with Boyk/'n i/. A/abama; subject matter
jurisdiction; failure of the Indictment to charge a public offense; and,

“sentencing issues." [p. 307].

However, the Court will notice a significant difference between Windsor

 

and this case. In Windsor, waiver of the right to appeal was not part the plea

 

2

33

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 34 of 77 Page|D #: 144

f
ii
1

\ \

bargain. In this case, waiver of appeal was an express part of the agreement.
(TR 175; App 6; VR, 10/5/07, 11:20:00). Appellant maintains that the condition
cannot beenforced because Section 115_of the Constitution requires the Court of
Justice to entertain appeal “in all cases” except those involving judgments of
acquittal and of divorce. Because neither exception is present in this case, the
Court must allow the appeal.
The first sentence of Section 115 reads:

In all cases, civil and criminal, there shall be allowed as a

matter of right at least one appeal to another court, except

that the Commonwealth may not appeal from a judgment

of acquittal in a criminal case other than for the purpose of

securing a certification of the law, and the Genera| .

Assembly may prescribe that there shall be no appeal from

that portion of a judgment dissolving a marriage.

The structure of the sentence evinces its purpose. “In all cases, civil and
criminal," an appeal must be allowed, “except" the Commonwealth may not
appeal from a judgment of acquittal. In divorce cases, the legislature is given
authority to deny appellate review to the part of a judgment that dissolves the
y marriage The drafters have specified two situations in which appeal cannot be
allowed. If the drafters had intended other exceptions, they would have included
them in Section 115. Their failure to do so is the clearest possible statement that
an appeal shall be allowed in every other kind of case.

The Executive Branch may complain that Appellant should be estopped

from appealing because he expressly agreed not to appeal. The answer to this

claim is that all contracts in Kentucky are made with the understanding that the

34

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 35 of 77 Page|D #: 145

1 r.
f :
f ¢~

5
\1

laws and the Constltution are part of the agreement fCitv of Florence v. 0wen
Electric Cooperative, Inc., 832 S. W. 2d 876, 882 (Ky., 1992)]. The words of
5ection 115 are clear and are mandatory. They cannot be avoided by agreement
between the Defendant and the Executive Branch of government Section 115 is
a mandate to permit appeal from any person who files a timely notice of appeal
and whose case does not fall in the two expressed exceptions This appeal must
be considered on its merits.

(2). The sentence must be vacated because Section 11 of

the Constitution mandates jury sentencing in every

criminal case unless the defendant knowingly and ,

voluntarily waives a jury.

As noted above, in Windsor v. Commonwealth, 250 S. W. 3d306 (Ky.,
2008),the Court noted that sentencing errors may be raised on direct appeal,
even after entry of a guilty plea. The reason is that sentencing is jurisdictional.
[RCr 8.18; Cummincis v. Commonwealth, 226 5. W. 3d 62, 66 (Ky., 2007)]. Thus,
this issue is properly considered on its merits and is not subject to RCr 10.26.

Appellant’s argument is simple. At the guilty plea he was misinformed as
to his right to demand jury sentencing. The AOC-491.2 form did not advise that
Appellant had the option of jury sentencing. Section 4(b) advised that he was
waiving the right to “public trial by jury.” Section 5 erroneously advised that by
pleading guilty Appellant necessarily had to submit to sentencing by the judge.
(TR 173, App 6). Judge Shaw’s Boyk/n examination did not clear this matter up.
(VR, 10/5/07, 11:21:31-11:22:00). For all the record shows, Appellant was never
apprised of his right to demand jury sentencing, even after entry of his guilty

4
35

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 36 of 77 Page|D #: 146

/ `
i if

plea. A plea entered in ignorance of~a fundamental right like this cannot be said
to be the kind of knowing and intelligent choice between alternatives required in

all plea cases. iWilliams v. Commonwealth, 229 S. W. 3d 49, 50~51 (Ky., 2007)].

 

There is no doubt that a criminal defendant has the right to demand
sentencing by a jury in all cases. The right does not arise from RCr 9.26 or RCr
9.84(2) as suggested in Chapman v. Commonwealth, 265 S. W. 3d 156, 177
.(Ky., 2007). Rather, it is a fundamental right secured to all persons accused of
crime by Section 11 of the Bill of Rights. It cannot be waived unless the matter is
canvassed specifically with the accused and waived intentionally.

lt is appropriate at this point to note that the standard AOC 491.2 forms
in general use misstate the law. RCr 9.84(2) gives the defendant the option of
demanding jury sentencing in guilty plea cases “involving offenses punishable by
_death.” The first part of Subsection (2) is somewhat ambiguous. Read one way,
the phrase “the court may fix the penalty” appears to leave the issue up to the
judge. If the judge decides to impose sentence in non-death eligible cases, that
is what will happen. Read another way, the phrase “the court may fix the
penalty” leaves the question up to the agreement of the parties and the judge. It

simply states an option that the litigants and the judge may employ if they wish.

 

The ambiguity is resolved by referring to Cornelison v. Commonwealth, 84
Ky. 583,. 2 S. W. 235 (1886), which construes the language of Section 11 to `,
make jury sentencing the norm. Necessarily, jury sentencing is something that

must be specifically addressed and specifically waived. Cornelison discusses

36

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 37 of 77 Page|D #: 147

7 ‘
. t

guilty pleas, noting that such pleas obviate the need for a jury to determine guilt
or innocence. [p. 592; p. 236]. But in addition to explaining that guilty pleas
were permissible, Cornelison described the procedure that followed entry of the
plea:

“When the plea of guilty has been entered, the

Commonwealth to lncrease, or the defendant to mitigate

the punishment has the right to introduce testimony to

enable the jury to render a true verdict when making

inquiry as to the extent of punishment.” [p. 592; p. 236].
The reason for jury sentencing was also stated in Cornelison. Under the “State
Constitution” the “extent of punishment” is not to be entrusted to “the arbitrary
will of the judge.” Rather, the jury must “fix the punishment” [p. 597; p. 238].

The right to jury determination of punishment in all criminal cases is

constitutional. A fundamental right like this cannot be waived without an express
statement from the defendant that he or she understands that the right exists
and that it is being foregone voluntarily. In this case, Appellant was advised that
the judge would fix the sentence. Very likely this was wrong as a matter of
procedural law. [RCr 9.84(2)]. As a matter of Kentucky constitutional law it
certainly was false information. Appellant was not apprised of his sentencing
alternatives and the sentence imposed cannot be valid. The Judgment must be
vacated and remanded to Circuit Court so that Appellant can state his wishes as

to sentencing. He must be given the option to choose jury rather than judge

sentencing.

37

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 38 of 77 Page|D #: 148
Conclusion

For~ the reasons set out above, the Judgment must be vacated and this
case remanded to the Circuit Court for a hearing. At this hearing, Appellant must
be given specific advice that he has the right to demand jury sentencing if he so
desires and that he has power to waive that right If Appellant demands jury
sentencing, the Circuit Court must empanel a jury for that purpose, which jury
will determine the sentences for Murder, Tampering with Physical Evidence,

Arson Third Degree, and Second Degree Persistent Felony Offender Status.

 

 

J. David Niehaus Danie| T. Goyette
Deputy Appel|ate Defender Louisville Metro Public Defender
'Office of the Louisville Metro Of Counsel
Public Defender
200 Advocacy P|aza

719 West Jefferson Street
Louisville, KY 40202
(502) 574-3800

Counsel for Appellant

38

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 39 of 77 Page|D #: 149

'/ .

Appendix Table of Contents

Judgment TR 202
AOC 491.1 TR 174
AOC-491.2 TR 173

39

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 40 of 77 Page|D #: 150

f
5

06-cR-1771 JE`FFERsoN ciRcuiT couRT
DivisioN i=ivE (6)
Juer iviARY ivi. sHAw

CON|IVIONWEALTH OF KENTUCKY - PLAlNTlFl:

V. PLEA OF GU|LTY, JUDGMENT OF CONVlCTlON
AND SENTENCE WA|VING PSI

  

DARRYL GORDON GRIGSBY DEFENDANT

`k'k*'k`k`k****'k'k

Representing the Commonwealth: .Tom Van De Rostyne
Representing the Defendant: 4 l\/like Ferrarraccio/Mike Lemke
At a court held: Gotober 5, 2007
Video Tape No: 30-5-2007-VCR-060 A & B

t The Defendant, having appeared in open Court with his attorneys, by
agreement with the Commonwealth Attorney, withdrew his plea of not guilty and
entered a plea of guilty pursuant to A|ford vs. North Caro|ina:
Murder (Capital)
Arson lll
Tampering With Physical Evidence (2 counts)
Persistent Felony Offender ll
and the Court having found the.plea to be voluntary, and having accepted the plea;
and,

The Defendant having knowingly waived a Pre-Sentence investigation Repoit,

and the defendant not asking for probation or shock probation; and,

The court giving due consideration to the nature and circumstances of the'

crimes, the court inquired of the defendant whether he hadApp@f\idi}é gage 1

40 "

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 41 of 77 Page|D #: 151

f,
i’

i
\ \
whyjudgment should not be pronounced, and afforded the defendant and his counsel

the opportunity to make statements in the defendants behalf, and to present any
information in mitigation of punishment
The Court finds that:

1) There is a substantial risk that the defendant will commit another crime
during any period of probation or conditional discharge.

2) The defendant is in the need of correctional treatment that can be
provided most effectively by the defendants commitment to a correctional
institute.

3) Probation or conditional discharge would unduly depreciate the
seriousness of the defendants crime.

No sufficient cause having been shown‘whyjudgment should not be
pronounced, lT lS HEREBY ORDERED‘AND ADJUDGED by the court that the
defendant is guilty- of the offense admitted and is sentenced as follows:

Murder (Capital) Confinement in the penitentiary for Life without

' the benefit of Probation or parole until he has
served a minimum of 20 years of his sentence

Arson lll Five (5) Years
Tampering With Physical Evidence (2 counts) Five (5) Years

On Each Count
Persistent Felony Offender ll Used to Enhanced
Robbery l Dismissed
Abuse of a Corpse ‘ Dismissed

ALL SENTENCES TO RUN CONCURRENTLY WlTH ONE ANOTHER FOR A
TOTAL SENTENCE OF LlFE WlT_HOUT THE POSSIBL|TY OF PAROLE FOR
TWENTY (20) YEARS TO SERVE.

The Court WA|VES mandatory felony fine of $1000.00; WA|VES court
costs of $125.00 and WA|VES the recoupment fee for the services of the Office of the

Public Defender.
Appendix Page 2
41

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 42 of 77 Page|D #: 152

{". .

§/. §
ii ~\ _
lt is further ORDERED AND ADJUDGED that the Defendant be remanded to

the Jefferson County Jail, and that the Sher_iff of Jefferson County shall deliver the
Defendant to the Department of Corrections, at his earliest convenience, at such
location within this state as the Department shall designate for the purpose of the
Defendant serving the sentence imposed upon him hereunder.

The Defendant shall be entitled to credit for time spent in custody prior to

sentencing, said time to be calculated by»the Division of Probation and Parole.. KRS

ENTERED |N COURT
oAvio t i"~ "“ °o~l GLE AL{M
m iviARY' ivi. siiAw,,i uboE
(?2 JEFFERsoN ciRcuiT couRT

DEPUTY CLERK

532.120.

cc: Tom Van De Rostyne
lVlike Ferrarraccio/Nlike Lemke
Probation and Parole \
Department of Corrections
Warden Assessment Center

Appendix Page 3

42

 

 

 

 

 

 

 

 

gaap a-17-r\/-nnAea_(`.RQ-(`.Hl Document 10-3 Filed 10/26/17 Page 43 of 77 PagelD #Z 153
AOC~491.1 Doc. Code: COPG / `,\,, , j/:'" ‘ Case NO 06CR1771
Rev. 9~03 t ' ~`~1 3 ` 3
Page 1 sz ` .143 - C rt CrRCUIT FIVE
gomol£i}vea_lth of Kentucky CO 0 W , Ou
wm MMWALMY t county ________JEFFERSON
COMMONWEALTH OF KENTUCKY PLA]N TI
VS.
DEFENDAI`

" DARRYL GoRDoN GRIGSBY

1. Charges and Penalties:

Charge
Penalty
Charge
Penalty
Charge
Penalty
Charge
Penalty
Ch arge
Penalty
Charge
Penalty

MURDER (CAPITAL)`

20 - 50 years, Life W/out parole 20 years, Life W/out parole 25 years, Life Without parole, death

ROBBERY I

10 - 20 years '

ARS ON I]I

1 - 5 years

TWPE (2 COUNTS)
1 -5 years

PFO II
INDETERMINATE

 

 

2. Amended Charges (if any): 4
Amended Charge ROBBERY I. ABUSE OF A CORPSE - DISMISSED

Penalty

 

 

Appendix Page 4

43

 

HL Document10- 3 Filed 10/26/17 Page 44 of 77 Page|D #: 154
AOCC@se 31517- cv- 00 63- CRS- C

oc Code: OPG ( Commonwealthv.- OCR
Rev. 6- 02 "` `i

1 \
Page 2 of2 x

3. Reason(s) for amended charge(s) (if applicable):

4. Facts of the case:On or about May 6, 2006 in Jefferson County, Ky, the defendant acting in complicity with

L_ unknown, unindicted co-conspirator did set on fire and shoot Tiphanie Durham in the head, in the 7500 block of

Anth`ony Church Road, during the course of events. Defendant attempted to destroy evidence in that incident

» anticipation it would be used as evidence against him in a legal proceeding On or about May 8, 2006, near the intersecti

of 38ch Street and Grand Ave. the defendant set tire to a 1999 Chevrolet Tahoe Which had been use in the commission

said murder mm destroy it and its contents in anticipation they would be used as evidence against him in a leg
proceeding, <l’N

5. Recommendations of a Plea of Guilty (Plea Agreement): In exchange fora plea of guilty by the defendant to
of the indicted charges the Commonwealth recommends a sentenc of Life w/out the possibility of parole for 20 years 1
Murder, 5 years each for Arson I]] and for TWPE (2 counts) to run concurrent with one another for a total of 5 yea
enhanced to 10 years each for Arson I[[ and TWPE (2 counts) all to run concurrent with one another and concurrent Wi'
the sentence for the murder charge for a total sentence of Life W/out the possibility of parole for 20 years . ,The defenda
agrees to waive any right to appeal With this plea agreement

6. offered this SQC)'\aay of ©C/Jrc)\/Z</\_ ,20¢7?

62…(/ 0/2@<-»

 

 

 

 

Cmm lf’
l l Assis(t)ant (cj)gr¥iiilos ema’iingttomey
jjOJ\}/l/)i, ngiaa'i,{ ,/ 2; z_:lé;'/?// WM
Defendant ' " l/ De ense Attorney

 

Prosecuting Witness Police Officer

 

Prosecuting Witness . Police Officer

Appendix Page 5

’\

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 45 of 77 Page|D #: 155

 

 

 

 

 

 

 

 

 

/ /
Aoc~491.2 3 'i
Rev' 1_92 Case NO‘ 060R1771

Coun chcur'_r.'
Commonwealth of Kentucky '
Court Of Justice MoTioN To ENTEi=i GuiLTY PLEA Division FIVE
PURSUANT TO Cou my _]'EFFERSON

RCr 8.08, 8.10 ' NoFirii CAFioLiNA V. ALFoi=ii)
COMMONWEALTH OF KENTUCKV `3 PLA|NT|FF
V.
DARRYL GORDON GRIGSBY DEFENDANT

 

Comes the Defendant, in person and with aid of counsel, and respectfully moves this Court to allow him to withdraw his

formerplea of “NOT GUlLTV” and enteraplea of “GUILTV” ` e Defendant states
as follows:

1. My full name is 1961 r‘r\/ / 66 f?://ovi 631’ 1494 L/ . lam the same person named
in the indictment. /

2. My judgment is not now impaired by drugs, alcohol, or medication.
3. l have reviewed a copy of the indictment and told my attorney _all the facts known to me concerning my charges.
l believe he/she is fully informed about my case. We have fully discussed and l understand my charges and any possible

defenses to th em.

4. l understand that l may plead “NOT GUlLTY" to any charge against me, in which event the Constitutlon
would guarantee me the following rlghts:

(a) The right not to testify against myself;

(b) The right to a speedy and public trial by jury at which l would be represented by counsel and the
Commonwealth would have to prove my guilt beyond a reasonable doubt;

(c) The right to confront and cross-examine all witnesses called to testify against me;

(d) The right to produce any evidence, including attendance of witnesses, in my favor;

(e) The right to appeal my case to a higher court

_ l understand that if l plead “GU|LT¥,” l waive these rights.

5. l understand that ii | plead “GU|LTY,” the Court may impose any punishment within the range provided by law and
that although it may considerthe Commonwealth's recommendation, the Court may reject it The legal penalty ranges are set
forth on the attached “Commonwealth's Offer on a Plea of Guilty” which l have reviewed and signed.

6. ` l understand that if the Court rejects the plea agreement it must so inform me. lf this occurs l may either persist
in my guilty plea and possibly receive harsher treatment than l bargained for or l may withdraw my guilty plea and proceed to
tn'al. l further understand that the Court may wait until it reviews a pre-sentence report regarding the history of the case and

my background before it must inform me if it will accept the plea agreement.

7. in return for my guilty plea, the Commonwealth has agreed to recommend to the Court the sentence(s) set forth
in the attached “Commonwealth's Offeron a Plea oi Guilty.” Otherthan that recommendation, no one, including mé;attorney,

has promised me any other benefit in return for my guilty plea nor has anyone ferpp@Wigq rpag@d UlLTV.”

45

fe

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 46 of 77 Page|D #: 156

,/
t

t ll
8. Pursuant to North Qh_a_rQllna vl AIfQLd. 400 U. S. 25 (1970), lwish to plead “GU|LTY” 1n reliance on the attached
“Commonwealth' s Offeron a Plea of Guilty. " ln so pleading, l do not admit guilt but l believe the evidence against me strongly
indicates guilt and my interests are best served by a guilty plea,

9. l declare my plea of “GUlLTY” rs freely, knowingly, intelligently and voluntarily made, that l have been represented
by competent counsel, and that l understand the nature of this proceeding and all matters contained' rn this document.
Signed in open court in the presence of my attorney this §/ day of (j ¢~“j[¢;‘ ézer- , ‘tQ-:>:@O.7

né'?zlz€// / M/,c,pz;,/, ~
Defendant

T|Fl T F N E

The undersigned, as attorney of record for the above~named defendant, hereby certifies as follows:

1. To the best of my knowledge and belief, the defendant understands the allegations contained in the indictment and/
or any amendments thereto. l have fully discussed with the defendant the charges and any possible defenses to them and
l believe that he/she fully understands the charges andthe possible defenses. l have reviewed with the defendant the attached
“Commonweaith's Offer on a Plea of Guilty" and the foregoing “Motion to Enter .a Plea of Guiity", and | believe he/she

understands these documents.

 

2. To the best of my knowledge and belief, his/her plea of “GUiLTV" is made freely, knowingly, intelligentiy, and
voluntarily. l have fully explained the defendant's constitutional rights to him/her and l believe that he/she understands them.

3. The plea of “GU|LTY” as offered by the defendant is consistent with my advice to him/her, and I recommend to the
Court that his/her plea be accepted

Signed by me in open court in the presence of the Defendant this ij day of 5 )/`\`l,ép,é&f` , t
are lea '7 `

/A: ///

(’KttorneyTD`é`fendant

Appendix Page 7
46

ase 3:17--cv 00463- CRS- CHL Document 10- 3 Filed 10/26/17 Page 47 of 77 Page|D #: 157

.. "\.‘\. f

"i”. 1th ` 1

s§.,_ . '~". 5 \\

§§ , ll‘ c"q& ` ‘ ‘

cr l\_£’_"*..“ °' ` ) .. ," 1 ' .

"§s ~ ~ Commonwealth ot" Kentucky
ft 1 ,

\ 4 . ' ~. Supreme Cem‘t

No. 09-SC-0001’71-MR
DARRYL GRIGSBY . APPELLANT

Appeal from Jefferson Circuit Court
V- Hon. Mary ShaW, Judge
Indictment No. 06- CR-00177l

COMMONWEALTH OF KENTUCKY APPEL]LEE

 

Brieil tier Commonwealth

 

Submjt‘ted by,

JACK CONWAY
Attorney General of Kentucky

MICHAEL L. HARNED
Assistant Attorney General
Office of Criminal Appeals
Attorney General’s Office
1024 Capital Center Drive
Franl<fort, Kentucky 40601
(502) 696-5342

CERTIFICATE OF SERVICE

l certify that the record 011 appeal has not been checked out from the Clerk of this
Court and that a copy of the Brief for Commonwealth has been delivered this 145h day of
September, 2009, via U. S Mail, postage prepaid, to Hon. Mary Shaw Jefferson Circuit Court,
. Divisiori 5, Jeffersori County Judicial Center, 700 W Jefferson Street Louisville, Ky., 40202;
Hon. J. David Niehaus, Office of the Louisville, Metro Public Defender, 200 Advocacy Plaza,
719 W. Jefferson Street, Louisville, Ky., 40202; and via electronic mail to Hon. David Stengel,

Commonwealth Attorney, 514 W. Lib erty Street, Louisville, Ky., 40202. ; M

Michael L. Harried
Assistant Attorney General

4-7

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 48 of 77 Page|D #: 158

§/ .1” \
t z
` \

INTRODUCTION

 

This iS-a criminal case in which appellant plead guilty to murder, first-
degree robbery, two counts of tampering With physical evidence, third-degree arson,
abuse of corpse and for being a persistent felony offender in the Second degree Despite
agreeing to Waive his right to an appeal, appellant has now filed the instant appeal from

his convictions.

48 1

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page49 of 77 Page|D #: 159

//` 5»."

l ' §

oRAL ARGUMENT sTATEMENT

 

The Commonwealth does not believe that oral argument is necessary in

this appeal because the issues are sufficiently addressed in the parties’ briefs.

11

49

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 50 of 77 Page|D #: 160

.!F (
1 t

COUNTERSTATEMENT OF POINTS AND AUTHORITIES

 

 

 

 

 

INTRODUCTIoN ................................................. '. .......... 1
.ORAL ARGUMENT STATEMENT . .A ....................... ' ................... ii
COUNTERSTATEMENT OF POINTS AND AUTHORITIES ................ ~ ...... iii
COUNTERSTATEMENT OF THE CASE .............. ' .......................... 1
North Carolina v. Alford, ........ l .................................... 1
Johnson v. Commonwealth, .
120 s.W.sd 704 (Ky. 2003) ........................................... 2
CR 76.12(2)(b) .................................. ‘ ...... . ........ 2
ARGUMENT ............ ' .................... ` ................................ 3
I. APPELLANT WAIVED HlS RIGHT TQ AN APPEAL ................. 3
United States v. Olano,
507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.EdZd 508 (1993) ................ 3
Johnson v. Zerbst, 4
304 U.S. 458, 464, 58 S.Ct. 1019,1023,~82 L.Ed. 2d 1461 (1938)` ............ 3
United States v. Ter-Essavan, ‘
570 F.3d 46 (1st Cir. 2009) . .. ......................................... 4
United States v. Salcido-Contreras, »
990F.2d51(2dC1'r,1993)4
United States v. Khattak,
273 F.3d 557 (3“‘ Cir. 2001) ......................................... 4
United States v. Wiggins, '
905 F.Zd 51 (4th Cir. 1990) ........................................... 4
United States v. Bavmon,»
312 F.3d 725 (5th Cir. 2002) ............ _. . . . , ............... ' .......... 4
iii

50

 

f
1
United States v. Ross,
245 F.3d 577, 582 (6th Cir. 2001) ...................................... 4

United States Cole, .
569 F.3d 774 (7th Cir. 2009) .......................................... 4

United States v. Cheney, .
571 F.3d 764 (8th Cir. 2009) .......................................... 4

United'States v. Halm,
359 F.3d 1315 (10“1'Cir.2004) ........................................ 4

United States v. Bushert,
997 F.2d 1343 (11th Cir. 1993) .............. _ .......................... 4

United States v. Guillen,
561 F.3d‘ 527 (D.C. Cir. 2009) ........................................ 4

Johnson v. Commonwealth,
120 S.W.3d (Ky. 2003) ............................................. 5

Chapman v. Commonwealth,
265 s.W.3d 156, 522 at FN 64 (Ky. 2007) ........... '. .................. 5

28 Arn Jur. 2d Estoppel and Waiver Seo. 213 (2007) . . . .- ..... l ............. 5

Parsons v. Commonwealth,
144 S.W.Bd 775, 783 (Ky. 2004) ....... ' ...... ~. ....................... 5

Weatherford v. Commonwealth,
703 s.W.2d 882 (Ky. 19.86) ................ . ................... 1 ....... 5

 

Windsor v. Commonwealth, ~
250 s.W.3d 306 (Ky. 2008) ............ ' .................. ~ ............ 6

Blacldedge v. Allison,
431 U. S. 63, 71, 97 S Ct. 1621, 1627, 52 L.Ed 2d 136 (1977) ............ '. . . 7

Kozak v. Commonwealth,

279 s.W.3d 129, 134 at FN 18 (Ky.' 2008) ....................... ' ....... 7 .

~ . Stone v. Commonwealth,

217 s.W.3d 233, 238 (Ky. 2007) ................................... . 7

iv

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 51 of 77 Page|D #: 161

51

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 52 of 77 Page|D #: 162

z
1

II. THE MERITS OF APPELLANT’S ARGUMENT SHOULD NOT BE
ADDRESSED. ]N ANY EVENT, APPELLANT -DID NOT DESIRE JURY

SENTENC]NG ]N THIS CASE. .................................... 9

CONCLUSION .................................. ` ........................... 10

52‘

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 53 of 77 Page|D #: 163

f
1\ t

OUNTERSTATEMENT OF THE CASE

Q___________________.________.__

Appellant Was indicted by a`Jefferson County Grand Jury for murder, first-
degree robbery, two counts of tampering with physical evidence, third-degree arson,
abuse of corpse and for being a persistent felony offender in the second degree
(Transcript of Record, hereinafter referred to as “TR” 1 3-5.)"1`he Commonwealth served
notice that it would be trying the murder as a capital offense (TR _1 1_6-17.)

Appellant entered a plea of not guilty to the charges (VR: 6/3 0/06,
14:18:43.) However, pursuant to a recommendation by the Commonwealth, appellant
requested that he be allowed to withdraw his not guilty plea and enter a plea of guilty

pursuant to North Carolina v. Alford. (TR 11 173-175.)

 

1n return for appellant’s guilty plea, the Commonwealth agreed to
recommend a sentence of life without the possibility of parole for 20 years on the murder
l count and five years each on the arson and tampering with physical evidence counts. The
arson and tampering with physical evidence sentences were to be enhanced to ten years
each by virtue of appellant’s status as a persistent felony offender in the second degree
The Commonwealth agreed that all the sentences would run concurrent for a total
sentence of life without the possibility of parole for 20 years. The first-degree robbery and
abuse o_f a corpse charges were dismissed (TR 11 175; VR: 10/5/07,4 11:20:33.)
As his part of the plea agreement, appellant agreed to waive any right to an
appeal.4 (VR: 10/5/07, 11:20:33.) Appellant’s Waiver Was included in the Motion to
Enter Guilty Plea. (“The defendant agrees to waive any right to appeal with this plea -

agreement.”) The motion was signed by both appellant and his attorney (TR ll 175.)

The trial court conducted a heating on appellant’s motion to enter a guilty

53

 

Case 3:17-cv-OO463-CRS-Cl-|L Document 10-3 Filed 10/26/17 Page 54 of 77 Page|D #: 164

t f ff ' '
plea, (VR: 10/5/07, 11:21:06.) Appellant was placed under oath and reaffirmed that it
Was his desire to plead guilty pursuant to the plea agreement reached with the
Commonwealth, (_Id.) The trial court explained to appellant that he would be waiving
certain constitutional rights by pleading guilty. The court specifically reiterated that
appellant had a right to appeal to ahigher court had he been convicted and that by
pleading guilty he would be giving up that right 111 response to the trial court’s inquiry,
appellant specifically stated that he understood he would be giving up his right to an
appeal. (TR 11 17 5; VR: 10/5/07, 11:21:52.) Appellant affirmed that his attorneys had
gone over the plea agreement with him and that the plea was consistent With their advice
(TR11175;VR: 10/5/07, 11:25:17.)

The trial court found that appellant’s guilty plea was knowing and
voluntary. (VR: 10/5/07, 11:25:17.) As such, the trial court accepted appellant’s plea
and sentenced him in accordance with the terms of the plea agreement. (VR: 10/5/07,

1 1 :25 :5 8.)

Despite having waived his right to an appeal, appellant filed the instant
appeal from his convictions Citing Johnson v. Commonwealth, 120 S.W.Bd 704 (Ky.
2003), the Commonwealth moved to dismiss appellant’s appeal. 111 an order entered
August 26, 2009, this Court passed the Commonwealth’s motion “to the consideration of
the merits of the ’appeal.” 1’ursuant to CR 76.12(2)(b), the Commonwealth files its

responsive brief.

54

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 55 of 77 Page|D #: 165

/ ('
1 1

AR_G__Uh_/I_E_NI

I.

APPELLANT WAIVED HIS RIGHT TO AN APPEAL.

Appellant has filed the instant appeal despite having entered into a plea
agreement in which he secured the benefit of avoiding the possibility of the death penalty

l and having the first-degree robbery and abuse of corpse charges dismissed in return for

waiving his right of appeal. Appellant now asserts the waiver of his right to an appeal
“cannot be enforced because Section 115 of the [Kentucky] C)fonstitution requires the
Court of Justice to entertain appeal ‘in all c'ases’ except those involving judgments of
acquittal and of divorce.” (Appellant’s brief page 3.) 1101 the following reasons
appellant’s argument lacks merit and appellant’s appeal should be dismissed.

A waiver is defined as the intentional relinquishment or abandonment of a
known right. United States v. Olano, 507 U.S. 725, 73 3, 113 S.Ct. 1770, 123 L.Ed2d 508
(1993) (quoting Johnson v. Zerbst, 304 U.S. 458, 46'4, 58 S.Ct. 1019, 1023, 82 L.Ed. 2d
1461 (193 8). The circumstances surrounding appellant’s plea illustrate that appellant
knowingly and voluntarily agreed to waive his right to an appeal. Appellant signed an
motion to enter a guilty plea form that included a waiver of his right to appeal. (“The
defendant agrees to waive any right to appeal with this plea agreement._”) The motion was
signed by both appellant and his attorney. (TR 11 175.) At the hearing on appellant
motion, the trial court reiterated that appellant had a right to appeal to a higher court had
be been convicted and that by pleading guilty he would be giving up that right. Appellant

specifically stated that he understood he would be giving up his right to an appeal. l (TR 11

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 ` Filed 10/26/17 Page 56 of 77 Page|D #: 166

f f
1 41

175; VR: 10/5/07, 11:21:52.) 1n fact in the instant appeal appellant does not allege that
his guilty plea was made voluntary and knowingly. Rather he simply maintains that the
waiver of his right to an appeal is unenforceablel
Every federal circuit has held.that a defendant can waive his right to an

appeal. United States v. Ter-Essavan, 570 F.3d 46 (15‘ Cir. 2009); United States v.
Salcido-Contreras, 990 F.2d51 (2d Cir. 1993) (“In no circumstance7 however, may a
defendant, who has secured the benehts of a plea agreement and knowingly and
voluntarily waived the right to appeal a certain sentence, then appeal the merits of a
sentence conforming to the agreement Such a remedy would render the plea bargaining
process and the resulting agreement meaningless.”); United States v. Khattak, 273 F.3d
557 (3rd Cir. 2001) (“[w]e do not believe the waiver o`f appellate rights in criminal cases
contravenes public policy.”); United States v. Wiggjns, 905 F.2d 51 (4th Cir. 1990);
United States v. Bavmon. 312 F.3d 725 (5th Cir. 2002); .United States v. Ross, 245 F:3d
577, 582 (6th Cir. 2001); United States Cole, 569 F`.3d 774 (7th Cir. 2009); United States
v. Cheney, 571 F.3d 764 (8“’ Cir. 2009); United States v. Hahn, 359 F.3d 1315 (10th Cir.

l 2004); United States v. Bushert, 997 F.2d 1343 (11m Cir. 1993); United States v. Guillen,
561 1336 527 (D.C.,Cir. 2009).

Appellant will correctly note that the federal constitution does not afford a right of

appeal from a decision of the federal courts but rather is purely a creature of statute §ge_:

28 U.S.C. Sec. 1291. As such appellant will contend that the federal decisions are not

 

1A defendant can waive his right to an appeal simply by not filing an appeal. 1f
appellant’s argument that a defendant cannot waive his right to an appeal is taken to its
, logical conclusion , then every criminal defendant would be required to Hle an appeal.

4

55

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 57 of 77 Page|D #: 167

/,

controlling on the question of whether or not the right to an appeal contained in the
Kentucky Constitution may be waived. However, in Johnson v. Commonwealth, 120
S.W.3d (Ky. 2003), this Court followed the lead of the federal courts and hele

We see no reason to depart from the reasoning of the

federal cases and thus believe that the right to an appeal

may indeed be waived and was so waived here
120 S.W.3d at 706. As such, this Court dismissed Johnson’s appeal. The same result
should occur in the instant case.

ln his response to the Commonwealth’s initial motion to dismiss the

instant appeal, appellant attempted to diminish this Court’s holding in Johnson by

 

questioning whether or not the issue was raised in Johnson via the Kentucky Constitution

 

or if the holding was based solely on federal precedent. However, the Court specifically

 

noted in Johnson that the issue wasrwhether or not the right to appeal guaranteed by the
Kentucky Constitution can be waived. 120 S.»W.3d at 706, Thus, appellant’s attempt to

` distinguish Johnson_is of no moment §§ al_sQ: Chapman 'v. Commonwealth, 265

 

S.W.3d 156, 522 at FN 64 (Ky. 2007) where this Court noted, “As a general proposition,
rights guaranteed by the state or federal constitutions may be waived,” quoting 28 Am
Jur. 2d Estoppel and Waiver Sec..213- (2007), (Emphasis added.); and Parsons v.
Commonwealth, 144 S.W.3d 775, 783 (Ky. 2004) Where the Court recognized generally
that “even ‘the most basic rights of crirm`nal defendants are subject to waiver.”
`Similarly, in Weatherford v.Commonwealth, 703 S.W.2d 882 (Ky.1986),
this Court upheld the dismissal of Weatherford’s appeal due to the fact that Weatherford

waived his right to appeal as part of a plea agreement Prior to the penalty phase,

57

 

Case 3:17-cv-OO463-CRS-CHL Document10-3 Fi_|ed10/26/17

Page 58 of 77 Page|D #: 168
t ' . 1”
Weatherford entered into a plea bargain agreement where he plead guilty to _PFO second-
degree in exchange for the Commonwealth’s agreement to reduce the PFO charge and
penalty. As part of the agreement Weatherford waived his right to appeal his conviction
on the underlying charge However, after final judgment was entered, Weatherford file a
notice of appeal. The Court of Appeals granted the Commonwealth’s motion to dismiss
the appeal “on the ground that Weatherford waived his right to appeal.” 703 S.W.3d at
882. After,reviewing the record and the transcript of the proceedings,1 this Court
concluded “thatthe plea bargain in question was properly administered” and affirmed the

dismissal of Weatherford’s appeal. Again, the same result should occur in the instant

CaS€.

111 support of his argument appellant cites Windsor v. Commonwealth,

 

250 S.W.3d 306 (Ky. 2008). However, Windsor offers appellant no solace Windsor

 

 

stands for the proposition that a limited number of issues may be raised 'on an appeal .

' from a guilty plea: competency to plead guilty; whether the plea complied with the
requirements of Boykin v. Alabama; subject matter jurisdiction; failure to charge a public
offense and sentencing issues 250 S.W.3d at 307. None of these exceptions are present

_ in the instant case. Further, as admitted by appellant in his brief:_

the Court will notice a significant difference between
Windsor band this case 111 Windsor, waiver of the right to

appeal was part [of] the plea bargain. In this case, waiver
of appeal Was an express part of the agreement

 

 

(Appellant’s brief page 2-3; emphasis added.)

Finally, appellant’s argument ignores the public policy considerations

58

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 59 of 77 Page|D #: 169

_-' /
g .
\

behind plea agreements The United States Supreme Court has recognized that guilty
pleas brought about by plea agreements are “important components of this country’s
criminal justice system.” Blackledge v. Allison, 431 U.S. 63, 71, 97 S.Ct. 1621, 1627, 52

L.Ed. 2d 136 (1977). 1n Kozak v. Commonwealth, 279 S.W.3d 129, 134 at FN_18 (Ky.

 

2008), this Court quoted this passage from Blackledge and noted that this “sentiment

regarding the importance of plea bargaining is universa .” §_e_e also: Stone v.

 

Commonwealth, 217 S.W.3d 233, 238 (Ky. 2007) where this Court opined that “It is
indeed rare for any criminal prosecution not to involve some sort of plea-bargaining along
the way.”

1n this vein, “waivers of appeals may assist defendants in making
favorable plea bargains.” _Klr_attg, 273 F.3d at 562. In_Qull_i€_:n, 561 F.3d at 530, the D.C. _
Circuit noted:

Allowing a defendant to waive the right to appeal his
sentence also gives him an additional bargaining chip to use
in negotiating a plea agreement with the Government.
[citation omitted.] For example, the prosecutor might be
willing to dismiss a count in exchange for the defendant’s
waiver of his right to appeal his sentence Indeed, in certain
circumstances an agreement may not be possible if the
defendant may not waive his right to appeal.' Allowing the
defendant to waive this right therefore improves the
defendant’s bargaining position and increases the
probability he will reach a satisfactory plea agreement with
the Government.

This is precisely what occurred in the instant case Appellant was indicted for murder,
first-degree robbery, two counts of tampering With physical evidence, third-degree arson,

abuse of corpse and for being a persistent felony offender in the second degree (TR 1 3-

59

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 60 of 77 Page|D #: 170

1 r
§ '5
`\

5.) The Commonwealth served notice that it would be trying the murder as a capital
offense (TR 1 16-17.)

1n return for appellant’s guilty plea, the Commonwealth agreed to
recommend a Sentence of life without the possibility of parole for 20 years on the murder
count and five years each on the arson and tampering with physical evidence counts The
arson and tampering with physical evidence sentences were to be enhanced to ten years
each by virtue of appellant’s status as a persistent felony offender in the second degree
The Commonwealth agreed that all the sentences would run concurrent for a total
sentence of life without the possibility of parole for 20 years The first-degreerobbery and
abuse of a corpse charges were dismissed (TR 11 175; VR: 10/5/07, 11:20:33.)'

Thus, by virtue of appellant’s guilty plea, appellant avoided the possibility
of the death penalty and had two felony charges dismissed outright As such, appellant
gained a material advantage by entering into the plea agreement in which he waived his
right of appeal. Without this waiver being part of the bargain, the Commonwealth might
not have been as willing to enter into such an advantageous deal for appellant hr
Kh_LtB, M., the Third Circuit noted that “the benefit of avoiding a lengthy, costly
appeal is ‘very real,’ and that ‘in some cases, the government, without such a waiver,
might not be willing to plea-bargain at all.”’ 273 F.3d at 562.

1f appellant is successful`with his appeal, the parties will return to the
status quo as it existed before the plea bargain. Appellant will once again be facing the
possibility of the death penalty and will again have the first-degree robbery and abuse of

corpse counts among his charges Nothing guarantees that the Commonwealth would be

60

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 61 of 77 Page|D #: 171
f
- amenable to a plea bargain this second time around Appellant could well be looking at a
v jury trial in which the death penalty could be meted out. Thus, any relief appellant might
achieve the instant appeal could well result in a much harsher penalty down the road
II.

THE MERITS OF APPELLANT’S ARGUMENT

SHOULD NOT BE ADDRESSED. IN ANY EVENT,

APPELLANT DID NOT DESIRE JURY

SENTENCING IN THIS CASE.

Appellant next maintains he was “misinforrned as to his right to demand
jury sentencing.” (Appellant’s brief page 4.) Specifioally, appellant argues that he had
the right to demand jury sentencing even after entry of a guilty plea and that this right was
never waived As Set forth in Argument 1, this appeal is procedurally improper and as
such, this Court should not address the substance of any issue raised therein However,
should this Court choose to ignore the impropriety of the appeal, appellant’s argument
lacks merit

Simply put, the premise of appellant’s argument is flawed Appellant has
never asked for jury sentencing in this case nor did he object to the trial judge sentencing
him. 1n fact, as noted above, appellant affirmatively avoided jury sentencing by entering
into a plea agreement which contained a sentence recommendation Avoiding a jury’s
consideration of meting out the death penalty was the desired benefit of appellant entering
into the plea agreement with the Commonwealth Appellant’s argument on appeal that he

could not waive jury sentencing is inconsistent with his actions at the trial level - - and

inconsistent with his strategy. As with the first argument if appellant’s argument is

61

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 62 of 77 Page|D #: 172

1

successful he will be standing before a jury which has the possibility of meting out a
death sentence Appellant did not desire this scenario and, as such, his argument on

appeal should be summarily rejected
QQN_C_L__U§I_QE

For the above-stated reasons, appellant’s appeal must be dismissed

Respectfully submitted

JACK CoNWAY
Attorney General of Ke tucky

MréHAEL L. HARNEI)
Assistant Attorney General
Office of Criminal Appeals
Attorney General’s Office

1024 Capital Center Drive
Frankfort, Kentucky 40601-8204
(502)696-5342

Counsel for Commonwealth

10

'62

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 63 of 77 P~age|D #: 173,!,. _,

\ _?/Z

(®` ~. ’x% z , i’ -:
l%\,) ij Commonwealth of Kentucky
\. 1033 ' j _ Supreme Court
j'\ 2009 - SC -000171- MR
Darryl Grigsby . Appellant
v. ' Appeai from Jetferson Circuit Court

NO. 06~CR-001771

Commonwealth of Kentucky _ 1 Appe|lee

Rep|y Brief for Appellant , Darryl Grigsby
Submitted by

J. David Niehaus

Office of the Louisville
Metro Public Defender
200 Advocacy P|aza
`719 W. Jetferson Street
Louisville, Ky. 40202
502-574-3800

Certificate of Service

I hereby certify that copies of this Brief were delivered to Mr. Thomas Van
de Rostyne, Assistant Commonwealth’s Attorney, 514 W. Liberty Street,
Louisville, Ky. 40202, and to Judge Mary Shaw, Jetferson Circuit Court, Division
5, _'letferson County Judicial Center, 700 W. Jetferson Street, Louisville, Kentucky
40202, on September_Z-§_, 2009. A copy was mailed to Mr. Michael L. Harned,
Assistant Attorney General, Crimina| Appeais, 1024 Capital Center Drive,
Frankfort, Ky. 40601, on this same date The record on appeal was not
withdrawn by Appellantl

/
/ ' 1 ‘
J. David Niehaus

 

j6 3

 

Case 3:17-cv-00463-CRS-CHL Document 10-3 Filed 10/26/17 Page 64 of 77 Page|D #: 174

15 f
Introduction

In strict reply, Appellant wishes to make two points. The first is that all of
the policy arguments found on pages 3-9 of the Appellee’s Brief are irrelevant in
a case dealing with the Kentucky Constitution. The second is to make certain
that Appellant’s request is not misunderstood. Appellant does not address the
validity of the guilty plea as to the charges. He is only concerned with the
sentencing process. This is stated in thelConclusion to the Appellant’s Brief. But
in light of the government's comments on pages 8-9 and 9-10 of the Appel|ee’s
Brief, it is important to restore the proper focus of this appeal.

(1). In state constitutional cases, the courts are rarely, if ever,
permitted to consider the policy of a situation. In almost all cases, the
courts simply examine the state constitution to see if the complained-
of action violates some specific provision of the constitution.

The only question before the Court is whether or not the plain language of
Section 115 of the Constitution authorizes dismissal of an appeal because of a
specific agreement not to appeal. The answer turns in large part on how Section
11'5 is characterized If it is not a. right personal to a |itigant, it cannot be waived
by the litigant If it is a direction to this Court, the Court cannot refuse to obey
the mandate

In Varney v. JuSthe, 86 Ky. 596, 601, 6 S. W. 457, 459 (1888), this
Court’s predecessor discussed the types of provisions in the Kentucky
Constitution. The court held that

“[w]henever the language used is prohibitory it was

intended to be a positive and unequivocal negation.
Wherever the language contains a grant of power, it was

1

64

 

Case 3:17-ov-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 65 of 77 PagelD #: 175

,./

,i .
1 1
\

intended as a mandate. Wherever the language gives a
direction as to the manner of exercising a power, it was
intended that the power should be exercised in the manner
directed and in no other manner.”
Section 115 falls under the last princip|e. In unambiguous terms, 'Section
115 directs that a timely commenced and properly prosecuted appeal “shall be
allowed.”This Court has appellate jurisdiction under Constitution Section 110(2).
It is instructed by Section 115 as to how that jurisdiction is to be exercised. The
Court must exercise its jurisdiction in one way only - if an appeal is timely filed
and prosecuted in accordance with the rules of court, the Court must allow it.
The appeal cannot be dismissed because of an agreement of the parties. Section
115 does not allow for that circumstance.
- 'General questions of whether plea bargaining is a good idea or whether a

particular kind of bargain should be upheld are irrelevant under the Constitution.

This Court has only to read Section 115 according to its plain language, [Fletcher

 

_ v. Commonwealth, 163 S. W. 3d 852, 863 (Ky., 2005)], and to acknowledge its
unambiguous duty to entertain any procedurally correct appeal.
(2). The underlying plea of guilty is not at issue in this appeal.

At two points, the Commonwealth maintains that if this appeal succeeds,
the parties will return to the status quo ante, that is, as if the plea had never
been entered. [Appellee’s Brief, p. 8; 10]. Appellant respectfully disagrees.
Windsor v Commonwealth, 250 S. W. 3d 306 (Ky., 2008), does not require or

authorize this result.

65

 

Case 3:17-ov-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 66 of 77 PagelD #: 176

,
f

i
\

,/

The parties agree that Windsor limits appeal from an unconditional guilty

 

plea. [Appellant’s Brief, p. 2; Appellee’s brief, p. 6]. The parties agree that the

available issues are: subject matter jurisdiction; failure to charge a public

offense; improper sentencing; and adequacy of the plea colloquy to demonstrate

the defendant's knowledge of rights and volition in entering a plea of guilty.

In this appeal, the only issue is the right to ask for jury sentencing even in

a guilty plea case. Appellant has not claimed that his plea to the offenses was

made in ignorance of the law and facts relating to guilt. He is only saying that as

to a sentencing issue the proceedings in the circuit court were improper. The

remedy for the sentencing error is a new sentencing on the charges.to which he

entered a plea of guilt. That is Appellant’s request in this appeal.

jf>-/-\
J. David Niehaus
Deputy Appellate Defender
Office of the Louisville Metro
Public Defender
200 Advocacy Plaza
719 West Jefferson Street
Louisville, KY 40202
(502) 574-3800
Counsel for Appellant

 

W>%TM

Daniel T. Goyette
Louisville Metro Public Defender
Of Counsel `

`66

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 67 of 77 PagelD #: 177

RENDERED: JANUARY 21, 2010
TO BE PUBLlSHED

Supreme Cuan uf §entnci;g wl

z'._.z

zone sc-ooowi MR

r- ….4

l w ,_0 %/<,<M> c

¢.._._.

DARRYL'"GORDON GRIGSBY ' l ' ' APPELL

ON APPEAL FROM JEFFERSON CIRCUIT COURT
V. ’ HONORABLE MARY M. SHAW, JUDGE
NO. 06~CR~001'771

COMMONWEALTH OF KENTUCKY APPELLEE
. \
OPINION OF THE COURT BY JUSTICE NOBLE

AF_IILM_IH_Q

Appellant, Darryl Grigsby, entered an Alford plea to murder, two counts
of tampering With physical evidence, and third~degree arson. The trial court

sentenced Appellant, in accordance With the Commonwealth’s

 

recommendation, to life in prison Without the possibility of parole for twenty

years. On appeal, Appellant argues that he Was not properly informed of his

reasons set forth beloW, his conviction and sentence are affirmed
I. Background

rights When he pleaded guilty, and thus his plea must be vacated. For the
A Jefferson County grand jury indicted Appellant, Darryl Grigsby, for

murder, iirst~degree robbery, third-degree arson, two counts of tampering With

physical evidence, abuse of a corpse, and for being a second-degree persistent

-67

Case 3:17-cv-OO463-CRS-CHL Document 10-3~ Filed 10/26/17 Page 68 of 77 PagelD #: 178

felony offender. The Commonwealth served notice that it Would seek the death
penalty for the murder charge

Prior to trial, Appellant pleaded guilty, pursuant to North Carolz`na z).
Alford, 400 U.S. 25 (19'70), to murder, two counts of tampering With physical
evidence, and third-degree arson. ln exchange for this guilty plea, the
Commonwealth dismissed the first-degree robbery and abuse of corpse charges
and recommended a total sentence of life in prison Without the possibility of
parole for/twenty years..1 The trial court accepted Appellant’s plea and
. sentenced him in accordance With the recommendation

ln the plea agreement, Appellant Waived several rights, including his
right to appeal. Nevertheless, he appeals to this Court, arguing that his plea l
must be vacated because he Was not informed of his right to enter a blind plea
and demand jury sentencing, in lieu of having the court fix his sentence in,

accordance with his signed plea agreement This, Appellant argues, is a

“sentencing issue,” Which survives his Waiver of the right to appeal under

Windsor v. Commonwealth7 250 S.W.3d 306 (Ky`. 2008).

 

1 The recommendation for the murder charge Was life in prison Without the possibility
of parole for twenty years. The recommendation for third-degree arson and
tampering with physical evidence charges Was five years each, to be enhanced by the
second-degree persistent felony offender charge to ten years each, All sentences Were
to run concurrently, for a total sentence of life in prison Without the possibility of
parole for twenty years. Although life without the possibility of parole for twenty
years is not enumerated by the capital offense sentencing statute, KRS 532.030(1), it
accurately reflects the effect of the violent offender parole statute, KRS 439.3401(2),
on the life sentence in this case. That statute states that a violent oEender convicted
of a capital offense and sentenced to life cannot be paroled without first serving
twenty years. Thus, this Court notes that the sentence Appellant received for capital
murder is proper under KRS 532.030(1), When read in light of KRS 439.340 1(2).

‘ 2 ,

68

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 69 of 77 PagelD #: 179

In response, the Commonwealth argues that this Court cannot reach the
merits of this appeal due to Appellant’s express Waiver of his right to appeal.
Alternatively, the Commonwealth asserts that his appeal is without merit and
so his sentence should be affirmed. l 4

II. Analysis
A. Waiver of the Right to Appeai

This Court must first decide whether this appeal can properly be
considered, given Appellant’s waiver. A waiver of the right to appeal in a guilty
plea does not extinguish all appealable issues. Id. at 307 (citing Roe v, Flores-
Ortega, 528 U.S. 470,'480 (2000)). Rather, some issues “survive an express
waiver of the right to appeal.” Id. These issues include “competency to plead
guilty; whether the plea complied With the requirements of Boykin v. Alabama,
395 U.S. 238, 244 (1969); subject matter jurisdiction and failure to charge a
public offense; and sentencing issues.” Id. (some citations omitted).

Appellant asserts that his appeal is preserved, despite his Waiver,
because it is a sentencing issue under Windsor. However, the error he alleges
is not the sort of sentencing issue to which that case refers.

ln Windsor, this Court cited two cases for the proposition that
, “sentencing issues” were preserved for appeal notwithstanding aj valid Waiver.
The first case was Ware v. Commonwealth, 34 S.W.3d 383, 385 (Ky. App.
2000), where the appellant argued that the trial court erred in concluding that
a statute barred her from receiving probation. The Court of Appeals held that,

because appeals are preserved if an appellant “asserts that the trial court acted

69

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 70 of 77 PagelD #: 180

Without authority in rendering a sentence,” it could reach the issue of Whether
the trial court’s ruling that probation was unavailable Was without statutory

v authority, despite the appellant’s waiver. Id. (citing Gaz`ther 1). Commonwealth,
963 s.w.:za 621, 622 (Ky. 1"998)). l

The second case Windsor cited was Hughes v. Commonwealth, 875
S.W.2d 99, 100 (Ky. 1994). ln Hughes, the appellant argued that the trial
court erred in concluding that a statute barred its consideration of his request
for probation With an alternative sentencing plan. This Court held that it could
reach the sentencing issue, despite the appellant’s Waiver, because “all
defendants have the right to be sentenced after due consideration of all
applicable law.” Id. (citing Wellma.n 1). Commonwealth, 694 S.W.Qd 696, 698
(Ky. 1985)).

The cases cited in Windsor make clear that the phrase “sentencing
issues” does not refer to any issue that arguably affected the ultimate sentence
imposed Instead, it refers to a claim that a sentencing decision is contrary to
statute, as in Ware, or was made without fully considering what sentencing
options were allowed by statute, as in Hughes. Such sentencing issues are
“jur'isdictional,” Cummings v. Commonwealth,-226 S.W.3d 62, 66 (Ky. 2007),
and thus they may be raised on appeal even from an unconditional guilty plea.
This is not to say, of course, that such claims will succeed on their merits; but _
they may at least be raised before an appellate court and considered on their

merits, notwithstanding a waiver of the right to appeal.

70

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 71 of 77 PagelD #: 181

ln light of these cases, Appellant’s argument that he is appealing a
sentencing issue under Windsor is mistaken. Appellant is not arguing that his
sentence was contrary to, or exceeded that allowed by7 statute, ln fact, the
trial court sentenced Appellant to life without the possibility of parole for
twenty years for various crimes, including murder, for which Appellant could
have received .life Without any possibility of parole,<KRS 532.030(1), a harsher
sentence. Nor is Appellant arguing that the trial court failed to fully consider
the possible sentences it could have imposed on him. Consequently, the issue
Appellant raises does not constitute a “sentencing issue” that survives his
waiver.

Instead, the substance of Appellant’s argument is that his plea did not
comply With Boykin, Which, like sentencing issues, would survive his waiver.
Windsor, 694 S.W.Qd at 698. He assigns as error the trial court’s failure to
inform him of his right to enter a blind plea and demand jury sentencing.
Although Appellant characterizes this as a sentencing issue, the core of his
claim is that without knowledge of this right, his plea could not have been
made knowingly and voluntarily, which is what Boylcin requires. Boylcin, 395
U.S. at 243 n.5; see also Johnson 1,). Commonwealth, 103 S.W.3d 687, 690-91
(Ky. 2003). Given that Boykz`n challenges survive a waiver of the right to
appeal, this Court can reach the merits of this challenge,'now that it is

properly framed. Windsor, 694 S.W.Qd at 698.

71

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 72 of 77 PagelD #: 182

B. Merits of Boykin Challenge
ln addressing the merits of Appellant’s Boylcin challenge, this Court
concludes that his plea was made knowingly and voluntarily, and thus his
sentence is affirmed First, the plea agreement shows that Appellant was
informed of, and understood his constitutional rights. Appellant (and his
attorney) signed the plea, which states in pertinent part:~
4. I understand that I may plead “NOT GUlLTY" to any

charge against me, in which event the Constitution would
guarantee me the following rights:

(a) T he right not to testify against myself;

(b) The right to a speedy and public trial by jury at which l would
be represented by counsel and the Commonwealth would have to
prove my guilt beyond a reasonable doubt; '

(c) The right to confront and cross-examine all witnesses called to
testify against me;

(d) The right to produce any evidence, including attendance of
Witnesses, in my favor;

(e) The right to appeal my case to a higher court.
l understand that if l plead “GUILTY,” I waive these rights.

Additionally, this signed plea stated that Appellant discussed with his
attorney and understood the charges against him, the possible defenses to
them, the penalties he ‘faced, and that the Commonwealth was recommending
a sentence in exchange for his plea. Appellant and his attorney also signed the
Commonwealth’s Offer on A Plea of Guilty, Which listed the possible penalties
Appellant faced, as Well as the Commonwealth’s sentence recommendation

Second, the trial court confirmed that Appellant understood the rights he

was waiving at the plea hearing The trial court told Appellant:

72

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 73 of 77 PagelD #: 183

You would have had the right to a jury trial on these charges. But
you’re giving up that right by pleading guilty here today. . . . You
would have had the right to call witnesses on your own behalf, you
would have had the right to cross-examine any witnesses the
Commonwealth Would have put on at the trial, but you’re giving up
that,right ,by pleading guilty. . . . You would have had the right to
remain silent They couldn’t have compelled you to testify against
yourself at the trial. But you’re giving up that right . . . You’re
giving up the right to appeal. If you, um, had been convicted at
trial, you would have had the right to appeal this to a higher court.
But you ’re giving up your appeal right

Appellant responded that he understood his rights Moreover, at the end of the
plea hearing, the trial court confirmed that Appellant understood the ultimate
consequences of his plea. The trial court asked Appellant:

With the rights we’ve gone over that you’re waiving and the

recommendation, everything to run together, so concurrent, so the,

uh, total sentence would be life without the possibility of parole for

twenty years. With that understanding the rights we’ve gone over,
is it still your desire to plead guilty?

Appellant responded: “Yeah.”

Third, at the plea hearing, the trial court confirmed that Appellant was
comfortable with his attorneys’ advice and that his attorneys were comfortable
with his plea. The trial court asked Appellant if he had an opportunity to
discuss his plea with his attorneys, whether he was satisfied with their advice,
and whether their advice was consistent with his plea, Appellant answered
affirrnatively. The trial court also held up the signed plea, asked Appellant if
his attorneys had gone over it with him, and if the signature on the plea was
his. Appellant answered affirmatively to this as well.

Appellant alleges only one deficiency in his plea that could render it

unknowing: that he was not informed of his right to enter a blind plea and have

7

73

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 74 of 77 PagelD #: 184
l

the jury sentence him, instead of having the court sentence him according to -
his signed plea agreement Appellant stresses that his signed guilty plea did
not specifically inform him of this right and that nothing in the record suggests
he was so informed lndeed, appellant is correct that the record does not show
he was specifically informed that he could enter a blind guilty plea and demand b
that the jury fix his punishment to any sentence allowed by KRS 532.030,
which includes the'death penalty.
l However,` Appellant’s argument fails because .Boykin"‘does not require
separate enumeration of each right waived.” Fontaine v. United States, 526
F.2d 514, 516 (6th Cir. 1975); accord Johnson, 103 S.W.3d at 691. Rather, as
long as a defendant has a4 “full understanding of what the plea connotes and its
consequences,” it is valid Johnson, 103 S.W.3d at691 (quotation omitted, and
citing Sparlcs v. Sowders, 852 F.2d 882, 885 (6th Cir. 1988), and Roddy 1). t
Black, 516 F.Z_d 1380, 1383 (6th Cir. 1975)).

For this reason, guilty pleas are upheld even where specific rights are not
enumerated by the trial court during the plea hearing See, e.g., United States
z). Stead, 746 F._Zd 355, 357 (6th Cir. 1984); United States v, Taylor, 281
F.App’X 467, 470 (6th Cir. 2008). Here, Appellant does not offer any authority
requiring the trial court to inform him of his' right to enter a blind guilty plea
and demand jury sentencing in lieu of being sentenced according to his signed
plea agreement lnstead, Appellant cites only Section 11 of the Kentucky
Constitution and cases interpreting that section for the proposition that he had

the right tO do SO.

74

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 75 of 77 PagelD #: 185

Although Appellant may have had that right, the fact that it was not
separately enumerated to him does not render the plea invalid, because Boylcin
“does not require separate enumeration of each right Waived.” Fontaine, 526

.~F.2d at 516; Johrison, 103 S.W.3d at 691. find here,'given the rights listed in
the plea agreement, the rights listed orally in the plea hearing, and the
consequences of his plea as explicitly stated in both, there is no doubt that
Appellant had a “full understanding of what the plea connote[d] and its
consequences.” Johnson, 103 S.W.3d at 691. Appellant knew that he was
waiving his constitutional rights associated With proceeding to trial and that he
would be sentenced to twenty years in prison without the possibility of parole.
In exchange, he knew that the Commonwealth would recommend that sentence
and take the death penalty off the table. This satisfies Boykin.

Last, it is worth noting that Appellant’s plea was made voluntarily. The
trial court asked him if anybody had promised him anything in exchange for
his guilty plea, other than the Commonwealth’s promise to recommend a
sentence. The trial court also asked him if anybody had threatened or coerced
him to plead guilty. Appellant responded that nobody had Additionally, the
trialcourt asked Appellant if he was under the influence of alcohol or drugs, as
well as whether he had ever been treated for, or was presently suffering from,
any type of mental illness. Appellant responded that he was not. F`urther, in
his signed plea, Appellant affirmed that “Other than [theCommonwealth’s]

l recommendation, no one, including my.attorney, has promised me any other

benefit in return for my guilty plea nor has anyone forced or threatened me to

9 z

is

 

Case 3:17-cv-OO463-CRS-CHL Document 10-3 Filed 10/26/17 Page 76 of 717 PagelD #: 186 .

plead ‘GUILTY.’” Accordingly, there is no doubt that Appellant’s plea was made
voluntarily.
ln summary, given that the substance of Appellant’s argument is that his
plea was unknowing and involuntary under Boykin, this Court can reach the
1 merits of his appeal, notwithstanding that he waived that right when he
pleaded guilty. Windsor, 250 S.W.3d at 307 . However, given that his plea was
knowing and voluntary, it complied with Boykin, and so there is no need to l
vacate his guilty plea, conviction, or sentence
III. Conclusion
For the foregoing reasons, the judgment of the Jefferson Circuit Court is
affirmed

All sitting. All concur.

10

76_

 

Case 3:17-cv-OO463-CRS-CHL Document10-3 Filed10/26/17

COUNSEL FOR APPELLANT:

Daniel T. Goyette

Louisville Metro Public Defender
Advocacy Plaza

717-719 West Jefferson Street
Louisville, Kentucky 40202

James David Niehaus _

Deputy Appellate Defender _
Office of the Louisville Metro Public Defender
200 Advocacy Plaza

719 West Jefferson Street

Louisville, Kentucky 40202

COUNSEL FOR APPELLEE:

Jack Conway
Attorney General

Michael Louis Harned

Assistant Attorney General

Office of Attorney General
Criminal Appellate Division

1024 Capital Center Drive
Frankfort, Kentucky 40601-8204

ll

Page 77 of 77 PagelD #: 187

177

 

